
	
		II
		111th CONGRESS
		1st Session
		S. 858
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mrs. Boxer (for herself,
			 Mr. Cardin, Mr.
			 Levin, Mr. Merkley, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To protect the oceans and Great Lakes, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the National Oceans Protection Act of
			 2009.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					Sec. 4. Definitions.
					Sec. 5. Construction.
					TITLE I—National Ocean Policy and Leadership
					Sec. 101. Purposes.
					Sec. 102. National ocean policy and principles.
					Subtitle A—National Oceanic and Atmospheric
				Administration
					Sec. 111. Short title.
					Sec. 112. Establishment.
					Sec. 113. Functions and purposes.
					Sec. 114. Administration.
					Sec. 115. Responsibilities of the Administrator.
					Sec. 116. Powers of the Administrator.
					Sec. 117. Enforcement.
					Sec. 118. Regional capabilities.
					Sec. 119. Intergovernmental coordination.
					Sec. 120. International consultation and
				cooperation.
					Sec. 121. Report on oceanic and atmospheric conditions and
				trends.
					Sec. 122. Conforming amendments and repeals.
					Sec. 123. Savings provision.
					Sec. 124. Transition.
					Subtitle B—Federal Coordination and Advice
					Sec. 131. National Ocean Advisor.
					Sec. 132. Council on Ocean Stewardship.
					Sec. 133. Membership of Council on Ocean
				Stewardship.
					Sec. 134. Functions of Council on Ocean
				Stewardship.
					Sec. 135. Personnel of Council on Ocean
				Stewardship.
					Sec. 136. National priorities for coordination.
					Sec. 137. Coordination plan.
					Sec. 138. Biennial report to Congress.
					Sec. 139. Presidential Panel of Advisers on Oceans and
				Climate.
					Sec. 140. Construction.
					TITLE II—Regional Coordination and Planning
					Sec. 201. Regional ocean coordination.
					Sec. 202. Regional Ocean Partnerships.
					Sec. 203. Regional Ocean Strategic Plans.
					Sec. 204. Regulations.
					Sec. 205. Other authority.
					TITLE III—Ocean Science, Research, and Education
					Sec. 301. Committee on Ocean Science, Education, and
				Operations.
					Sec. 302. National Ocean Research Priorities Plan and
				Implementation Strategy.
					Sec. 303. Ocean Research and Education Advisory
				Panel.
					Sec. 304. Marine ecosystems research.
					Sec. 305. Ocean Ecosystem Resource Information
				Systems.
					Sec. 306. Subcommittee on Ocean Education.
					Sec. 307. Ocean and Coastal Education Program.
					Sec. 308. Ocean Science and Technology Scholarship
				Program.
					Sec. 309. National Oceanic and Atmospheric Administration
				Office of Education.
					Sec. 310. National ocean awareness media campaign.
					TITLE IV—Ocean and Great Lakes Conservation Trust Fund and
				Authorization of Appropriations
					Sec. 401. Ocean and Great Lakes Conservation Trust
				Fund.
					Sec. 402. Payments to States.
					Sec. 403. Eligibility for funding.
					Sec. 404. Funding procedures.
					Sec. 405. Equitable allocation.
					Sec. 406. Healthy Ocean Stamp.
					Sec. 407. Limitation on use of available amounts for
				administration.
					Sec. 408. Record keeping requirements.
					Sec. 409. Maintenance of effort and matching
				funding.
					Sec. 410. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Covering more
			 than two-thirds of the Earth’s surface, the oceans and Great Lakes play a
			 critical role in the global water and carbon cycles and in regulating climate,
			 sustain a large part of Earth’s biodiversity, provide an important source of
			 food and a wealth of other natural products, act as a frontier for scientific
			 exploration, are critical to national and economic security, and provide a
			 vital means of transportation. The coastal regions of the United States have
			 remarkably high biological productivity and contribute approximately 50 percent
			 of the gross domestic product of the United States.
			(2)The oceans, Great
			 Lakes, and the atmosphere are susceptible to change as a direct and indirect
			 result of human activities, and such change can significantly impact the
			 ability of the oceans and atmosphere to provide the benefits upon which the
			 Nation depends. Changes in oceanic and atmospheric processes could affect
			 global climate patterns, ecosystem productivity and health, biodiversity,
			 environmental quality, national security, economic competitiveness,
			 availability of energy, vulnerability to natural hazards, and transportation
			 safety and efficiency.
			(3)Human pressure on
			 ocean and Great Lakes resources is drastically increasing. Fifty percent of the
			 population of the United States lives within 50 miles of the coast. If
			 population trends continue as expected, coastal development and urbanization
			 impacts, which can be substantially greater than population impacts alone, will
			 present serious environmental, energy, and water challenges and increase our
			 vulnerability to coastal hazards.
			(4)Ocean and Great
			 Lakes resources are the property of the people of the United States, are held
			 in trust for them by Federal, State, local, and tribal governments, and should
			 be managed in a precautionary manner to preserve the full range of their
			 benefits for present and future generations.
			(5)A variety of
			 threats and practices have caused dramatic declines in the health and
			 productivity of coastal, marine, and Great Lakes ecosystems of the United
			 States. Among the major threats to marine ecosystem health are—
				(A)chemical,
			 nutrient, and biological pollution;
				(B)bycatch of
			 nontarget marine species;
				(C)habitat
			 damage;
				(D)overfishing and
			 use of destructive fishing practices;
				(E)unwise land use
			 and coastal development;
				(F)invasive
			 species;
				(G)global climate
			 change; and
				(H)ocean
			 acidification.
				(6)These threats are
			 exacerbated by the legal and geographic fragmentation of authority over ocean
			 space and ocean resources.
			(7)Activities
			 harming coastal and marine ecosystems jeopardize the economies and social
			 structure of coastal communities dependent on these resources.
			(8)While there is a
			 plethora of laws, government agencies, and programs dealing with coastal,
			 ocean, and Great Lakes resources, activities thereunder are poorly coordinated
			 and do not constitute a unified and comprehensive public policy toward the
			 oceans and Great Lakes.
			(9)Improving and
			 coordinating Federal governance will require close partnerships with States,
			 taking into account their public trust responsibilities, economic and
			 ecological interests in ocean and Great Lakes resources, and the role of State
			 and local governments in the implementation of policies governing the use of
			 coastal lands and ocean and Great Lakes resources.
			(10)Ecosystem-based
			 management of coastal lands, oceans, and marine resources to protect, maintain,
			 and restore the health of marine ecosystems requires a partnership between
			 Federal, State, local, and tribal governments.
			(11)It is the
			 continuing mission of the Federal Government to create, foster, and maintain
			 conditions, incentives, and programs that will further and ensure the
			 sustainable and effective conservation, management, and protection of the
			 oceans and atmosphere, in order to fulfill the responsibility of each
			 generation as trustee in protecting such resources and ensuring that such
			 resources will be available to meet the needs of future generations of people
			 in the United States.
			(12)To better enable
			 the various levels of government with authority over coastal, ocean, and Great
			 Lakes space and resources to fulfill their public trust responsibilities, a
			 unified national oceans policy that is precautionary in nature is needed to
			 govern the range of human activities that may significantly affect United
			 States ocean waters and ocean resources.
			3.PurposeThe purpose of this Act is to secure, for
			 present and future generations of people of the United States, the full range
			 of environmental, economic, educational, social, cultural, nutritional, and
			 recreational benefits of healthy ocean and Great Lakes ecosystems.
		4.DefinitionsIn this Act:
			(1)AdministratorThe
			 term Administrator means the Administrator of NOAA.
			(2)Commission on
			 Ocean PolicyThe term Commission on Ocean Policy
			 means the Commission on Ocean Policy established under section 3 of the Oceans
			 Act of 2000 (33 U.S.C. 857–19 note).
			(3)Council on
			 Ocean StewardshipThe term Council on Ocean
			 Stewardship means the Council on Ocean Stewardship established under
			 section 132.
			(4)Exclusive
			 Economic ZoneThe term Exclusive Economic Zone means
			 the Exclusive Economic Zone of the United States specified in Presidential
			 Proclamation Number 5030, dated March 10, 1983.
			(5)Federal
			 watersThe term Federal waters means the waters
			 located in the United States Exclusive Economic Zone seaward of the waters
			 under the jurisdiction of a State.
			(6)Important
			 ecological areaThe term important ecological area
			 means an area that contributes significantly to local or larger marine
			 ecosystem health or is an especially unique or sensitive marine
			 ecosystem.
			(7)MarineThe
			 term marine includes ocean and Great Lakes waters.
			(8)Marine
			 ecosystem healthThe term marine ecosystem health
			 means the capability of a marine ecosystem to—
				(A)support and
			 maintain a productive and resilient community of organisms that has a species
			 composition, biological diversity, and functional organization comparable to
			 the natural habitat of the region; and
				(B)provide a range
			 of goods and services to humans and other species at levels and rates
			 comparable to those provided by a similar undisturbed ecosystem.
				(9)National Ocean
			 PolicyThe term National Ocean Policy means the
			 policy set forth in section 102(a)(1).
			(10)NOAAThe
			 term NOAA means the National Oceanic and Atmospheric
			 Administration.
			(11)Ocean; ocean
			 watersThe terms ocean and ocean waters
			 include—
				(A)(i)coastal waters;
					(ii)the Great Lakes;
					(iii)the seabed, subsoil, and waters
			 of the territorial sea of the United States;
					(iv)the waters of the exclusive
			 economic zone of the United States;
					(v)the waters of the high seas;
			 and
					(vi)the seabed and subsoil of and
			 beyond the Outer Continental Shelf marine environment; and
					(B)the natural
			 resources found in the areas described in clauses (i) through (vi) of
			 subparagraph (A).
				(12)OceanicThe
			 term oceanic refers to the areas described in paragraph
			 (11).
			(13)PersonThe
			 term person—
				(A)has the meaning
			 given that term under section 1 of title 1, United States Code; and
				(B)includes any
			 State, political subdivision of a State, and agency or officer of such
			 State.
				(14)Regional ocean
			 partnershipThe term Regional Ocean Partnership
			 means a Regional Ocean Partnership established or designated by the
			 Administrator under section 202.
			(15)SecretaryExcept
			 as otherwise provided in this Act, the term Secretary means the
			 Secretary of Commerce.
			(16)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American
			 Samoa, or any other Commonwealth, territory, or possession of the United
			 States.
			5.ConstructionExcept as specifically provided, nothing in
			 this Act may be construed to modify, limit, amend, or repeal any provision of
			 any other law or to limit the authority of a local or State government or the
			 Federal Government to establish more stringent standards, requirements, or
			 restrictions within their respective jurisdictions, in order to provide greater
			 protection of ocean and coastal waters or resources, than the protection
			 provided under this Act.
		INational Ocean
			 Policy and Leadership
			101.PurposesThe purposes of this title are—
				(1)to set forth a
			 national policy relating to oceans, Great Lakes, and atmosphere;
				(2)to formally
			 establish the National Oceanic and Atmospheric Administration as the lead
			 Federal agency concerned with oceanic and atmospheric matters;
				(3)to statutorily
			 establish in NOAA the authorities, functions, and powers relating to the
			 conservation, management, and protection of the oceans, Great Lakes, and
			 atmosphere that have previously been established by regulation or
			 reorganization plan;
				(4)to set forth the
			 duties and responsibilities of the Administrator and the principal officers of
			 the Administrator;
				(5)to establish a
			 mechanism for Federal leadership and coordinated action on national oceanic and
			 atmospheric priorities that are essential to the economic and environmental
			 security of the United States; and
				(6)to enhance
			 Federal partnerships with State and local governments with respect to ocean and
			 Great Lakes activities, including management of resources and identification of
			 appropriate opportunities for policymaking and decision making at the State and
			 local level.
				102.National ocean
			 policy and principles
				(a)National ocean
			 policy
					(1)In
			 generalIt is the policy of the United States to protect,
			 maintain, and restore the health of ocean, coastal, and Great Lakes ecosystems
			 in order to fulfill the ecological, economic, educational, social, cultural,
			 nutritional, recreational, and other requirements of current and future
			 generations of Americans.
					(2)PrinciplesThe
			 National Ocean Policy shall be implemented in accordance with the following
			 principles:
						(A)Policies,
			 programs, and activities should minimize negative environmental impacts to
			 oceans, Great Lakes, and coastal waters, and their resources and be conducted
			 so that they do not undermine, by themselves or cumulatively, the protection,
			 maintenance, and restoration of marine ecosystem health.
						(B)Oceans, Great
			 Lakes, and coasts and their resources should be managed to meet the needs of
			 the present generation without compromising their ability to meet the needs of
			 future generations.
						(C)Oceans, Great
			 Lakes, coasts, and the resources of each should be managed using
			 ecosystem-based management.
						(D)The lack of
			 scientific certainty should not be used as justification for postponing action
			 to prevent negative environmental impacts. In cases in which significant
			 threats to marine ecosystem health exist, the best of the available science
			 should be used to manage the oceans, Great Lakes, coasts, and their resources
			 in a manner that gives the greatest weight to the protection, maintenance, and
			 restoration of marine ecosystem health.
						(E)Policies,
			 programs, and activities should recognize—
							(i)the
			 interconnectedness of the land, atmosphere (including climate), oceans, and
			 Great Lakes, including their water resources; and
							(ii)that actions
			 affecting any 1 of these natural resources, such as the climate, are likely to
			 affect another, such as ocean resources.
							(F)Potential uses of
			 the oceans, Great Lakes, coasts, and their resources should be managed in a way
			 that balances competing uses and does not undermine the protection,
			 maintenance, and restoration of marine ecosystem health.
						(b)Implementation
					(1)RequirementTo
			 the fullest extent possible and in accordance with applicable laws, each
			 Federal agency shall interpret and administer policies, regulations, and laws
			 in accordance with the National Ocean Policy.
					(2)Guidance
						(A)In
			 generalNot later than 1 year after the date of the enactment of
			 this Act, the National Ocean Advisor shall develop and issue guidance,
			 consistent with the National Ocean Policy, for the promulgations of regulations
			 to implement the National Ocean Policy.
						(B)Public
			 participationThe National Ocean Advisor shall provide adequate
			 opportunity for public comment and review during the development of the
			 guidance under subparagraph (A).
						(c)Agency
			 actions
					(1)Regulations
						(A)In
			 generalNot later than 2 years after the issuance of guidance
			 under subsection (b)(2), the head of each Federal agency shall issue new or
			 revised regulations to ensure consistency with the National Ocean Policy for
			 any actions undertaken, authorized, or funded by the agency that may
			 significantly affect the oceans, Great Lakes, coasts, and their
			 resources.
						(B)Public
			 commentThe head of each Federal agency shall—
							(i)publish proposed
			 regulations under this subsection in the Federal Register; and
							(ii)provide a period
			 for public comment of not less than 60 days before final regulations are
			 published under clause (i).
							(2)ReviewNot later than 1 year after the issuance of
			 guidance under subsection (b)(2), the head of each Federal agency shall—
						(A)conduct a review
			 of the existing policies, regulations, and laws that apply to the agency and
			 identify any inconsistencies that preclude the agency from fully implementing
			 the National Ocean Policy; and
						(B)submit a report on
			 such review, which shall include such proposals as may be necessary to
			 eliminate such inconsistencies, to—
							(i)the
			 Committee on Commerce, Science, and
			 Transportation of the Senate;
							(ii)the
			 Committee on Natural Resources of the House of
			 Representatives; and
							(iii)the Council on
			 Ocean Stewardship.
							ANational Oceanic
			 and Atmospheric Administration
				111.Short
			 titleThis subtitle may be
			 cited as the Ernest
			 Fritz Hollings National Ocean Policy and Leadership
			 Act.
				112.Establishment
					(a)In
			 generalThere is established
			 an agency to be known as the National Oceanic and Atmospheric Administration,
			 which shall be the civilian agency principally responsible for providing
			 oceanic, weather, and atmospheric services, and supporting research,
			 conservation, management, and education to the Nation.
					(b)SuccessionThe National Oceanic and Atmospheric
			 Administration established under this Act shall succeed the National Oceanic
			 and Atmospheric Administration established on October 3, 1970, in
			 Reorganization Plan No. 4 of 1970, and shall continue the activities of that
			 agency as it was in existence on the day before the effective date of this
			 Act.
					113.Functions and
			 purposes
					(a)In
			 generalNOAA, which shall carry out the policy of this Act in a
			 coordinated, integrated, and ecosystem-based manner for the benefit of the
			 United States, shall be responsible for the following functions:
						(1)Management,
			 conservation, protection, and restoration of ocean and Great Lakes resources,
			 including living marine resources, habitats, and ocean ecosystems.
						(2)Observation,
			 monitoring, assessment, forecasting, prediction, operations, and exploration of
			 oceanic, Great Lakes, and atmospheric environments including weather, climate,
			 navigation, and marine resources.
						(3)Research,
			 education and outreach, technical assistance, and technology development and
			 innovation activities relating to oceanic, Great Lakes, and atmospheric
			 environments, including basic scientific research and activities that support
			 other agency functions and missions.
						(b)Transfer of
			 FunctionsThere shall be transferred to the Administrator any
			 authority established by law that, before the date of the enactment of this
			 Act, was vested in the Secretary of Commerce and pertains to the functions,
			 responsibilities, or duties of NOAA under subsection (a).
					114.Administration
					(a)Administrator
						(1)AppointmentNOAA
			 shall be administered by the Administrator, who shall be appointed by the
			 President, by and with the advice and consent of the Senate.
						(2)CompensationThe
			 Administrator shall be compensated at the rate provided for level III of the
			 Executive Schedule under section 5314 of title 5, United States Code.
						(3)QualificationsThe
			 Administrator shall have a broad background, professional knowledge, and
			 substantial experience in oceanic or atmospheric affairs, including—
							(A)any field
			 relating to marine or atmospheric science and technology, biological sciences,
			 or engineering; and
							(B)education,
			 economics, governmental affairs, planning, law, or international
			 affairs.
							(4)AuthorityThe
			 Administrator—
							(A)shall carry out
			 all functions transferred to the Administrator under this Act; and
							(B)shall have
			 authority and control over all personnel, programs, and activities of
			 NOAA.
							(b)Deputy
			 Administrator
						(1)AppointmentThere
			 shall be a Deputy Administrator of NOAA, who shall be appointed by the
			 President, by and with the advice and consent of the Senate, based on the
			 individual’s professional qualifications and without regard to political
			 affiliation.
						(2)CompensationThe
			 Deputy Administrator shall be the Administrator’s first assistant for purposes
			 of subchapter III of chapter 33 of title 5, United States Code, and shall be
			 compensated at the rate provided for level IV of the Executive Schedule under
			 section 5315 of title 5, United States Code.
						(3)QualificationsThe
			 Deputy Administrator shall have a broad background, professional knowledge, and
			 substantial experience in oceanic or atmospheric policy or programs, including
			 science, technology, and education.
						(4)FunctionsThe
			 Deputy Administrator shall—
							(A)serve as an
			 adviser to the Administrator on program and policy issues, including
			 crosscutting program areas such as research, technology, and education;
							(B)perform such
			 functions and exercise such powers as the Administrator may prescribe;
			 and
							(C)perform the
			 functions of the Administrator during the absence or disability of the
			 Administrator or in the event of a vacancy in the office of the
			 Administrator.
							(c)Associate
			 Administrator for Ocean Management and OperationsThere shall be
			 an Associate Administrator for Ocean Management and Operations of NOAA, who
			 shall be appointed by the President, by and with the advice and consent of the
			 Senate. The Associate Administrator for Ocean Management and Operations shall
			 have a broad background, professional knowledge, and substantial experience in
			 oceanic or atmospheric policy or programs, and shall perform such duties and
			 exercise such powers as the Administrator shall from time to time designate.
			 The Associate Administrator shall be compensated at the rate provided for level
			 V of the Executive Schedule under section 5316 of title 5, United States
			 Code.
					(d)Associate
			 Administrator for Climate and AtmosphereThere shall be an
			 Associate Administrator for Climate and Atmosphere of NOAA, who shall be
			 appointed by the President, by and with the advice and consent of the Senate.
			 The Associate Administrator for Climate and Atmosphere shall have a broad
			 background, professional knowledge, and substantial experience in oceanic or
			 atmospheric policy or programs, and shall perform such duties and exercise such
			 powers as the Administrator shall from time to time designate. The Associate
			 Administrator shall be compensated at the rate provided for level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
					(e)Chief Operating
			 Officer
						(1)ResponsibilitiesThere
			 shall be a Chief Operating Officer of NOAA, who—
							(A)shall assume the
			 responsibilities held by the Deputy Under Secretary of Commerce on the day
			 before the date of the enactment of this Act;
							(B)shall be
			 responsible for ensuring the timely and effective implementation of NOAA’s
			 purposes and authorities;
							(C)shall provide
			 resource, budget, and management support to the Office of the Administrator;
			 and
							(D)shall be
			 responsible for all aspects of NOAA operations and management, including
			 budget, financial operations, information services, facilities, human
			 resources, procurement, and associated services.
							(2)SESThe
			 Chief Operating Officer shall be a member of the Senior Executive Service, as
			 authorized under section 3133 of title 5, United States Code.
						(f)Assistant
			 AdministratorsThere shall be at least 3, but not more than 4,
			 Assistant Administrators of NOAA. The Assistant Administrators shall perform
			 such programmatic and policy functions as the Administrator shall from time to
			 time assign or delegate, and shall have background, professional knowledge, and
			 substantial experience in 1 or more of the following aspects of oceanic and
			 atmospheric affairs:
						(1)Resource
			 management, protection, and restoration.
						(2)Operations,
			 forecasting, and services, including weather and climate.
						(3)Science,
			 technology, and education.
						(g)General
			 CounselThere shall be a General Counsel of NOAA appointed by the
			 President upon recommendation by the Administrator. The General Counsel shall
			 serve as the chief legal officer for all legal matters that may arise in
			 connection with the conduct of the functions of NOAA.
					(h)Commissioned
			 Officers
						(1)OversightThe
			 Administrator shall designate 1 or more officers to be responsible for
			 oversight of NOAA’s vessel and aircraft fleets and for the administration of
			 NOAA’s commissioned officer corps under subtitle B of title II of the National
			 Oceanic and Atmospheric Administration Commissioned Officer Corps Act of 2002
			 (33 U.S.C. 3021 et seq.).
						(2)ContinuationThe
			 Commissioned Officer Corps of the National Oceanic and Atmospheric
			 Administration established by Reorganization Plan No. 4 of October 3, 1970, as
			 in effect on the day before the date of the enactment of this Act, is the
			 Commissioned Officer Corps of NOAA established under this Act. All statutes
			 that applied to officers of the Commissioned Officers Corps of NOAA on the day
			 before the date of the enactment of this Act apply to officers of the Corps on
			 and after such date.
						(3)ListThere
			 are authorized to be on the lineal list of the Commissioned Officers Corps of
			 NOAA not less than 350 officers, plus any additional officers necessary to
			 support NOAA’s missions and the operation and maintenance of NOAA’s ships and
			 aircraft.
						(4)AppointmentThe
			 President may appoint, by and with the advice and consent of the Senate, 2
			 commissioned officers to serve at any time as the designated heads of 2
			 principal constituent organizational entities of NOAA, or the President may
			 designate 1 such officer as the head of such an organizational entity and the
			 other as the head of the commissioned corps of NOAA. Any such designation shall
			 create a vacancy on the active list and the officer while serving under this
			 subsection shall have the rank, pay, and allowances of a rear admiral (upper
			 half).
						(5)Retirement
			 rankAny commissioned officer of NOAA who has served under
			 paragraph (4) and is retired while so serving or is retired after the
			 completion of such service while serving in a lower rank or grade, shall be
			 retired with the rank, pay, and allowances authorized by law for the highest
			 grade and rank held by him, but any such officer, upon termination of
			 appointment in a rank above that of captain, shall, unless appointed or
			 assigned to some other position for which a higher rank or grade is provided,
			 revert to the grade and number the officer would have occupied had he not
			 served in a rank above that of captain and such officer shall be an extra
			 number in that grade.
						(i)Naval
			 Deputy
						(1)DetailThe
			 Secretary of the Navy may detail a Naval Deputy to the Administrator. This
			 position shall be filled on an additional duty basis by the Oceanographer of
			 the Navy.
						(2)FunctionsThe
			 Naval Deputy shall—
							(A)act as a liaison
			 between the Administrator and the Secretary of the Navy in order to avoid
			 duplication between Federal oceanographic and atmospheric activities;
			 and
							(B)ensure
			 coordination and joint planning by NOAA and the Navy on research,
			 meteorological, oceanographic, and geospatial information services, and
			 programs of mutual organizational interest.
							115.Responsibilities
			 of the AdministratorIn
			 addition to administering and carrying out all activities, programs, functions,
			 and duties, and exercising the powers that are assigned, delegated, or
			 transferred to the Administrator under this Act, under any other statute, or by
			 the President, the Administrator shall be responsible for—
					(1)managing,
			 conserving, protecting, and restoring ocean and Great Lakes resources,
			 including—
						(A)living marine
			 resources, including fisheries, vulnerable species and habitats, and marine
			 biodiversity;
						(B)ocean and Great
			 Lakes areas, including marine sanctuaries, estuarine reserves, and other
			 managed areas;
						(C)marine
			 aquaculture;
						(D)the protection of
			 ocean and Great Lakes environments from threats to human and ecosystem health,
			 including pollution and invasive species;
						(E)the sustainable
			 management, beneficial use, protection, and development of coastal regions;
			 and
						(F)the mitigation of
			 impacts of natural and man-made hazards, including climate change;
						(2)partnering with,
			 and supporting, State and local communities in undertaking management,
			 conservation, protection, and restoration of the ocean and Great Lakes
			 resources described in paragraph (1);
					(3)observing,
			 analyzing, processing, and communicating comprehensive data and information
			 concerning the State of—
						(A)the upper and
			 lower atmosphere;
						(B)the oceans, Great
			 Lakes, and the resources they provide; and
						(C)the Earth and
			 near space environment;
						(4)collecting,
			 storing, analyzing, and providing reliable scientific information relating to
			 weather (including space weather), climate, air quality, water, navigation,
			 marine resources, and ecosystems that may be used as a basis for sound
			 management, policy, and public safety decisions;
					(5)carrying out
			 broadly based data, observation, monitoring, and information activities,
			 programs, and systems relating to oceanic and atmospheric monitoring and
			 prediction, weather forecasting, and storm warning, including satellite-based
			 and in situ data collection and associated services;
					(6)carrying out
			 weather forecasting, storm warnings, and other responsibilities of the
			 Secretary of Commerce and the National Weather Service under Reorganization
			 Plan No. 2 of 1965, Reorganization Plan No. 4 of 1970 (as in effect on the day
			 before the date of the enactment of this Act), sections 3 and 4 of the Act of
			 October 1, 1890 (15 U.S.C. 312 and 313) and the Weather Service Modernization
			 Act (15 U.S.C. 313 note), and all other statutes, rules, plans, and orders
			 relating to the same subject;
					(7)providing
			 navigation and assessment operations and services, including—
						(A)developing maps
			 and charts for the safety of marine and air navigation;
						(B)maintaining a
			 network of geographic reference coordinates for geodetic control; and
						(C)observing,
			 charting, mapping, and measuring the marine environment and ocean
			 resources;
						(8)developing and
			 improving geodetic and mapping methods and studies of geophysical phenomena,
			 such as crustal movement, Earth tides, and ocean circulation (including
			 estuarine areas);
					(9)collecting,
			 disseminating, and maintaining on a continuing basis information relating to
			 the status, trends, health, use, and protection of the oceans, Great Lakes, and
			 atmosphere, to all interested parties, including through an integrated ocean
			 observing system and national and regional ecosystem-based information
			 management systems;
					(10)administering,
			 operating, and maintaining satellite and in situ systems that can monitor
			 global and regional atmospheric weather conditions, climate and related
			 oceanic, solar, hydrological, and other environmental conditions, collect
			 information required for research on weather, climate, and related
			 environmental matters, and monitor the extent of human-induced changes in the
			 lower and upper atmosphere and the related environment;
					(11)collecting,
			 analyzing, and disseminating environmental information, in support of
			 environmental research and development, including data in the fields of
			 climatology, atmospheric sciences, oceanography, biology, geology, geophysics,
			 solar-terrestrial relationships, and the relationship among oceans, climate,
			 and human health;
					(12)undertaking a
			 comprehensive, integrated, and ecosystem-based program of oceanic, Great Lakes,
			 climate, and atmospheric research related to, and supportive of, the missions
			 of NOAA and which uses research products, new findings, and methodologies to
			 develop the most current scientific advice for ecosystem-based
			 management;
					(13)conducting
			 environmental research and development activities that are necessary to advance
			 the United States oceanic, atmospheric, engineering, and technology expertise,
			 including the development and operation of observing platforms such as ships,
			 aircraft, satellites, data buoys, manned or unmanned research submersibles,
			 underwater laboratories or platforms, and improved instruments and calibration
			 methods, and the advancement of undersea diving techniques;
					(14)conducting a
			 continuing program of ocean and Great Lakes exploration and discovery and
			 conservation of significant undersea resources, including cultural resources,
			 to benefit, inform, and inspire the people of the United States, including
			 communication of such knowledge to policymakers and the public;
					(15)developing and
			 implementing, in cooperation with other agencies and entities as appropriate,
			 national oceanic and atmospheric education, technical assistance, extension
			 services, and outreach programs designed to increase literacy concerning
			 oceanic and atmospheric issues, develop a diverse workforce, and enhance
			 stewardship of oceanic and atmospheric resources and environments;
					(16)ensuring the
			 execution and implementation of national oceanic, atmospheric, and
			 environmental policy goals through a variety of oceanic and atmospheric
			 programs;
					(17)undertaking
			 activities involving the integration of domestic and international policy
			 relating to the oceans, Great Lakes, and the atmosphere, including the
			 provision of technical advice to the President on international negotiations
			 involving ocean resources, ocean technologies, and climate matters;
					(18)providing for,
			 encouraging, and assisting public participation in the development and
			 implementation of oceanic and atmospheric policies and programs;
					(19)conducting,
			 supporting, and coordinating efforts to enhance public awareness of NOAA, its
			 purposes, programs, and activities, and the results thereof, including
			 education and outreach to the public, teachers, students, and ocean resource
			 managers;
					(20)partnering with
			 other government agencies, States, academia, and the private sector, via
			 cooperative agreements or other formal or informal arrangements, to improve the
			 acquisition of data and information and the implementation of management,
			 monitoring, research, exploration, education, and other programs;
					(21)partnering with
			 other Federal agencies and with States and communities to address the issues of
			 land-based activities and their impact on the ocean environment;
					(22)working with
			 other Federal agencies, State, tribal, and local governments, and the public to
			 improve regional coordination and integration and promote ecosystem-based
			 management of coasts, oceans, and the Great Lakes; and
					(23)coordinating
			 with other Federal agencies that have related responsibilities.
					116.Powers of the
			 Administrator
					(a)DelegationUnless
			 otherwise prohibited by law or reserved by the Secretary of Commerce, the
			 responsibilities of the Administrator may be delegated by the Administrator to
			 other officials in NOAA, and may be redelegated as authorized by the
			 Administrator.
					(b)RegulationsThe
			 Administrator may issue, amend, or rescind such rules and regulations as are
			 necessary or appropriate to carry out the responsibilities and functions of the
			 Administrator. The promulgation of such rules and regulations shall be governed
			 by the provisions of chapter 5 of title 5, United States Code.
					(c)ContractsThe
			 Administrator may, without regard to subsection (a) or (b) of section 3324 of
			 title 31, United States Code, enter into and perform such contracts, leases,
			 grants, cooperative agreements, or other transactions (without regard to
			 chapter 63 of title 31, United States Code), as may be necessary to carry out
			 NOAA’s purposes and authorities, on terms the Administrator deems appropriate,
			 with Federal agencies, instrumentalities, and laboratories, State and local
			 governments, regional and interstate entities, Native American tribes and
			 organizations, international organizations, foreign governments, educational
			 institutions, nonprofit organizations, commercial organizations, and other
			 public and private persons or entities.
					(d)Gifts and
			 Donations
						(1)In
			 generalNotwithstanding section 1342 of title 31, United States
			 Code, and subject to such conditions and covenants as the Administrator deems
			 appropriate, the Administrator may accept, hold, administer, and
			 utilize—
							(A)gifts, bequests,
			 or donations of services, money, or property, real or personal (including
			 patents and rights thereunder), mixed, tangible or intangible, or any interest
			 therein;
							(B)contributions of
			 funds; and
							(C)funds from
			 Federal agencies, instrumentalities, and laboratories, State and local
			 governments, Native American tribes and organizations, international
			 organizations, foreign governments, educational institutions, nonprofit
			 organizations, commercial organizations, and other public and private persons
			 or entities.
							(2)Use,
			 obligation, and expenditure
							(A)Property and
			 servicesThe Administrator may use property and services accepted
			 by NOAA under paragraph (1) to carry out the mission and purposes of
			 NOAA.
							(B)FundsAmounts
			 accepted by NOAA under paragraph (1) shall be available for obligation and
			 expenditure by NOAA to carry out the mission and purposes of NOAA.
							(e)Facilities and
			 personnelThe Administrator may use the services, equipment,
			 personnel, and facilities of Federal agencies, instrumentalities and
			 laboratories, State and local governments, Native American tribes and
			 organizations, international organizations, foreign governments, educational
			 institutions, nonprofit organizations, commercial organizations, and other
			 public and private persons or entities, with the consent of such persons or
			 entities, and with or without reimbursement.
					(f)InformationThe
			 Administrator shall provide for the most practicable and widest appropriate
			 dissemination of information concerning NOAA, its purposes, programs, and
			 activities, and the results thereof, including authority to conduct education,
			 technical assistance, and outreach to the public, teachers, students, and ocean
			 and coastal resource managers.
					(g)Acquisition and
			 constructionThe Administrator may—
						(1)acquire (by
			 purchase, lease, condemnation, or otherwise), lease, sell, or convey, services,
			 money or property, real or personal (including patents and rights thereunder),
			 mixed, tangible or intangible, or any interest therein; and
						(2)construct,
			 improve, repair, operate, maintain, or dispose of real or personal property,
			 including buildings, facilities, and land.
						117.Enforcement
					(a)AuthorityThe
			 Administrator is authorized to enforce the applicable provisions of any Act,
			 the enforcement of which is, in whole or in part, assigned, delegated, or
			 transferred to the Administrator, and any term of a license, permit,
			 regulation, or order issued pursuant to such Act. The Administrator may
			 designate any person, officer, or agency to exercise the authority of the
			 Administrator under this title.
					(b)Use of State
			 personnel
						(1)In
			 generalThe Administrator may—
							(A)utilize by
			 agreement, with or without reimbursement, the personnel, services, and
			 facilities of any State agency to the extent the Administrator deems it
			 necessary and appropriate for effective enforcement of any law for which the
			 Administrator has enforcement authority; and
							(B)designate such
			 personnel to exercise the enforcement authority of the Administrator under
			 subsection (a).
							(2)Status and
			 powersAny personnel designated by the Administrator under
			 paragraph (1)(B)—
							(A)shall not be
			 deemed to be Federal employees (except as provided in subparagraph (D)) and
			 shall not be subject to the provisions of law relating to Federal employment,
			 including those relating to hours of work, competitive examination, rates of
			 compensation, and Federal employee benefits, but may be considered to be
			 eligible for compensation for work-related injuries under subchapter III of
			 chapter 81 of title 5, United States Code, sustained while acting pursuant to
			 such designation;
							(B)shall be
			 considered to be investigative or law enforcement officers of the United States
			 for purposes of the tort claim provisions of title 28, United States
			 Code;
							(C)may, to the
			 extent specified by the Administrator, search, seize, arrest, and exercise any
			 other law enforcement functions or authorities described in this title where
			 such authorities are made applicable by this or other law to employees,
			 officers, or other persons designated or employed by the Administrator;
			 and
							(D)shall be
			 considered to be officers or employees of the Department of Commerce for
			 purposes of section 112 and section 1114 of title 18, United States
			 Code.
							(c)Cooperative
			 enforcement agreementsThe Administrator may—
						(1)enter into
			 cooperative agreements with State authorities to ensure coordinated enforcement
			 of State and Federal laws;
						(2)by such
			 agreements, assume enforcement authority under State law when the Administrator
			 and State authorities jointly determine that such assumption of authority is
			 appropriate; and
						(3)when so
			 authorized, function, or designate another to function, as a State law
			 enforcement officer within the scope of the delegation, except that Federal law
			 shall control the resolution of any conflict concerning the employee status of
			 any Federal officer while enforcing State law.
						118.Regional
			 capabilitiesThe Administrator
			 shall—
					(1)organize agency
			 activities and programs around common ecoregional boundaries identified through
			 a process established by the Council on Ocean Stewardship, based upon
			 recommendations contained in the report of the Commission on Ocean Policy, and
			 coordinated with the Regional Ocean Partnerships, in order to—
						(A)enhance inter-
			 and intra-agency cooperation;
						(B)maximize Federal
			 capabilities in such region;
						(C)develop
			 coordinated, ecosystem-based management and research programs;
						(D)develop research
			 partnerships with States, Regional Ocean Partnerships, and academic
			 institutions;
						(E)substantially
			 improve the ability of the public to contact and work with all relevant Federal
			 agencies; and
						(F)maximize
			 opportunities to work in partnership with States and Regional Ocean
			 Partnerships in order to facilitate ecoregional management and enhance State,
			 Regional Ocean Partnership, and local capacity to manage issues on an
			 ecoregional basis;
						(2)work with other
			 Federal agencies, including the Environmental Protection Agency, the United
			 States Fish and Wildlife Service, Army Corps of Engineers, and State agencies
			 to—
						(A)encourage similar
			 ecoregional organization and, if appropriate, colocation of related programs
			 and facilities to achieve goals described in paragraph (1); and
						(B)plan and
			 implement ecoregional activities to encourage early cooperation, coordination,
			 and integration across the Federal agencies and with relevant State programs,
			 and to assure applicable Federal and State ocean policies; and
						(3)ensure that NOAA
			 consults with the States and Regional Ocean Partnerships established under
			 section 302, develop regional information programs as recommended by the
			 Commission on Ocean Policy, including—
						(A)coordinated
			 research strategies;
						(B)integrated
			 oceanic and atmospheric monitoring and observation activities; and
						(C)establishment of
			 service centers and coordinators to support development of innovative tools,
			 technologies, training, and technical assistance to facilitate the
			 implementation of ecosystem-based management.
						119.Intergovernmental
			 coordination
					(a)Avoidance of
			 duplicative requirementsIn carrying out the provisions of this
			 Act, the Administrator shall consult and coordinate with the head of any
			 Federal agency having authority to issue any license, lease, or permit to
			 engage in an activity related to the functions of the Administrator for
			 purposes of assuring that inconsistent or duplicative requirements are not
			 imposed upon any applicant for, or holder of, any such license, lease, or
			 permit.
					(b)Avoidance of
			 inconsistent and conflicting activities and policiesTo identify
			 and resolve inconsistent or conflicting Federal oceanic and atmospheric
			 activities and policies, the Administrator shall—
						(1)consult and
			 coordinate with the head of any Federal agency on the activities and policies
			 of that agency to provide services related to the functions of the
			 Administrator;
						(2)request the head
			 of any Federal agency to provide clarification and justification of those
			 activities and policies that the Administrator determines are inconsistent or
			 conflicting with the Administrator's functions; and
						(3)issue, as the
			 Administrator determines to be appropriate, reports to the President, the
			 Council on Ocean Stewardship, the head of any Federal agency, and Congress
			 concerning inconsistent or conflicting activities and policies of any Federal
			 agency relating to oceanic and atmospheric activities, including
			 recommendations on how to reconcile inconsistent and conflicting Federal
			 oceanic and atmospheric activities and policies throughout the Federal
			 Government.
						(c)Consultation
			 with AdministratorThe head of any Federal agency or department,
			 and all other Federal officials, having responsibilities related to the
			 functions of the Administrator shall consult with the Administrator on any
			 subject matter that directly involves any actions or activities described in
			 this Act, to ensure that all such activities are well coordinated.
					(d)Coordination
			 with StatesThe Administrator shall ensure that NOAA employees
			 work with the States to encourage early cooperation, coordination, and
			 integration of Federal and State oceanic and atmospheric programs, including
			 planning and implementing ecoregional activities.
					(e)Office of
			 Intergovernmental AffairsThe Administrator shall establish an
			 Office of Intergovernmental Affairs, which shall—
						(1)assist in
			 implementing this section; and
						(2)facilitate
			 planning of joint programs between NOAA line offices and other Federal agencies
			 or departments, including the Department of Defense.
						120.International
			 consultation and cooperation
					(a)Cooperation
			 with Secretary of StateThe Administrator shall cooperate with
			 the Secretary of State to the fullest extent practicable in providing
			 representation at all meetings and conferences relating to actions or
			 activities described in this Act in which representatives of the United States
			 and foreign countries participate.
					(b)Consultation
			 with AdministratorThe Secretary of State and all other officials
			 having responsibilities for agreements, treaties, or understandings with
			 foreign nations and international bodies shall consult with the Administrator
			 when the subject matter or activities described in this Act are involved, with
			 a view to ensuring that such interests are adequately represented.
					121.Report on
			 oceanic and atmospheric conditions and trendsNot later than 1 year after the date of the
			 enactment of this Act, and biennially thereafter, the Administrator, in
			 consultation with relevant Federal and State agencies and departments, shall
			 submit a report to Congress that describes—
					(1)the status and
			 condition of the United States oceanic and atmospheric environments, including
			 with respect to climate change;
					(2)current and
			 foreseeable trends in the quality, management, and utilization of such
			 environments; and
					(3)the effects of
			 such trends on the social, economic, ecological, and other requirements of the
			 United States.
					122.Conforming
			 amendments and repeals
					(a)Reorganization
			 Plan No. 4Reorganization Plan No. 4 of 1970 (15 U.S.C. 1511
			 note) is repealed.
					(b)References to
			 NOAAAny reference to the National Oceanic and Atmospheric
			 Administration, the Under Secretary of Commerce for Oceans and Atmosphere
			 (either by that title or by the title of the Administrator of NOAA), or any
			 other official of the National Oceanic and Atmospheric Administration, in any
			 law, rule, regulation, certificate, directive, instruction, or other official
			 paper in force on the day before the date of the enactment of this Act shall be
			 deemed to refer and apply to the National Oceanic and Atmospheric
			 Administration established under this Act, or to the position of Administrator
			 established under this Act, respectively.
					(c)References to
			 NOAA as within the Department of Commerce
						(1)NOAA
			 officersSection 407 of the Act entitled An Act to amend
			 certain provisions of the law regarding the fisheries of the United States, and
			 for other purposes, approved November 14, 1986 (Public Law 99–659; 110
			 Stat. 3739), is repealed.
						(2)Bureaus in
			 NOAASection 12 of the Act of February 14, 1903 (15 U.S.C. 1511),
			 is amended—
							(A)by striking
			 paragraph (1);
							(B)by redesignating
			 paragraphs (2) through (6) as paragraphs (1) through (5), respectively;
			 and
							(C)in paragraph (3),
			 as so redesignated, by inserting a semicolon at the end.
							(d)Conforming
			 amendmentSection 5315 of title 5, United States Code, is amended
			 by striking Assistant Secretaries of Commerce (11). and
			 inserting Assistant Secretaries of Commerce (10)..
					123.Savings
			 provisionAll rules and
			 regulations, determinations, standards, contracts, certifications,
			 authorizations, appointments, delegations, results and findings of
			 investigations, or other actions duly issued, made, or taken pursuant to or
			 under the authority of any statute that resulted in the assignment of functions
			 or activities to the Secretary, the Department of Commerce, the Under
			 Secretary, the Administrator, or any other officer of NOAA, in effect
			 immediately before the date of the enactment of this Act shall continue in full
			 force and effect after the date of the enactment of this Act until modified or
			 rescinded.
				124.Transition
					(a)Effective
			 dateThe provisions of this subtitle shall become effective on
			 the date that is 2 years after the date of the enactment of this Act.
					(b)ReorganizationNot
			 later than 18 months after the date of the enactment of this Act, the
			 Administrator, in consultation with the Assistant Administrator for Program
			 Planning and Integration of NOAA, shall submit to Congress a plan and budget
			 proposal that sets forth a proposal for NOAA and program reorganization
			 that—
						(1)meets the
			 requirements of this title;
						(2)reflects the
			 recommendations of the Commission on Ocean Policy, particularly with respect to
			 ecosystem-based science and management and additional budgetary requirements;
			 and
						(3)provide
			 integrated oceanic and atmospheric programs and services for the benefit of the
			 United States.
						BFederal
			 Coordination and Advice
				131.National Ocean
			 Advisor
					(a)Establishment
						(1)In
			 generalThere is established in the Executive Office of the
			 President the position of National Ocean Advisor (referred to in this section
			 as the Advisor), who—
							(A)shall be
			 appointed by the President, by and with the advice and consent of the Senate;
			 and
							(B)may not be an
			 employee of an agency or department of the United States.
							(2)CompensationThe
			 Advisor shall be paid at a rate specified by the President not to exceed the
			 rate payable for level V of the Executive Schedule under section 5136 of title
			 5, United States Code.
						(3)QualificationsThe
			 individual appointed as the Advisor shall be a person who, as a result of the
			 individual's training, experience, and attainments, is well qualified—
							(A)to analyze and
			 interpret marine ecosystem trends and all relevant information related to such
			 trends;
							(B)to appraise
			 programs and activities of the Federal Government with consideration of the
			 goals of the National Ocean Policy; and
							(C)to formulate and
			 recommend actions and decisions to promote marine ecosystem health.
							(b)FunctionsThe
			 Advisor shall—
						(1)advise the
			 President on implementation of this Act, activities of the Council on Ocean
			 Stewardship, and other matters relating to ocean waters, coastal waters, ocean
			 resources, and maintaining marine ecosystem health;
						(2)serve as the
			 chairperson of the Council on Ocean Stewardship;
						(3)lead efforts to
			 coordinate Federal agency actions to implement the National Ocean
			 Policy;
						(4)establish a
			 process, in consultation with the Council on Ocean Stewardship, for resolving
			 interagency disputes and advise Federal agencies as requested regarding the
			 implementation of the National Ocean Policy; and
						(5)develop, issue,
			 and revise as needed, the guidance required under section 102(b)(2).
						(c)Staffing
						(1)StaffThe
			 Advisor may employ such staff as may be necessary to carry out this
			 section.
						(2)Uncompensated
			 servicesThe Advisor may accept, utilize, and terminate voluntary
			 and uncompensated services to carry out this section.
						132.Council on
			 Ocean StewardshipThere is
			 established in the Executive Office of the President the Council on Ocean
			 Stewardship (referred to in this subtitle as the
			 Council).
				133.Membership of
			 Council on Ocean Stewardship
					(a)MembershipThe
			 Council shall be composed of at least 3 members and not more than 5 members who
			 shall be appointed by the President, by and with the advice and consent of the
			 Senate.
					(b)QualificationsEach
			 member of the Council shall be, as a result of training, experience, and
			 attachments, exceptionally well qualified—
						(1)to analyze and
			 interpret all types of oceanic and atmospheric trends and information;
						(2)to appraise
			 programs and activities of the Federal Government in comparison with the
			 National Ocean Policy;
						(3)to be conscious
			 of and responsive to the scientific, environmental, ecosystem, economic,
			 social, aesthetic, and cultural needs and interests of the United States;
			 and
						(4)to formulate and
			 recommend national policies to promote the improvement and the quality of the
			 ocean and atmospheric environments, including as those environments relate to
			 practices on land.
						134.Functions of
			 Council on Ocean Stewardship
					(a)Coordination
			 and adviceThe Council—
						(1)shall coordinate
			 oceanic and atmospheric activities among the agencies and departments of the
			 United States, particularly focusing on the National Ocean Policy, while
			 minimizing duplication, including ensuring that other ocean-related agencies
			 work together at the operation, program, and research levels in cooperation
			 with NOAA;
						(2)shall provide a
			 forum for improving planning among such agencies and departments, budget and
			 program coordination, administration, outreach, and cooperation on such
			 programs and activities;
						(3)shall ensure that
			 such agencies and departments engaged in oceanic and atmospheric activities
			 adopt and implement the principle of ecosystem-based management and take
			 necessary steps to improve regional coordination and delivery of services
			 around common ecoregional boundaries;
						(4)shall review and
			 evaluate the various programs and activities of the Federal Government in light
			 of the National Ocean Policy for the purpose of determining the extent to which
			 such programs and activities are effective and contributing to the achievement
			 of such policy and the overall health of the oceanic and atmospheric
			 environment, including marine ecosystems;
						(5)shall conduct an
			 annual review and analysis of funding proposed for oceanic and atmospheric
			 research and management in the budgets of such agencies and departments, and
			 provide budget recommendations to the President, the agencies, and the Office
			 of Management and Budget to carry out the National Ocean Policy, improve
			 coordination, cooperation, and effectiveness of such activities, eliminate
			 unnecessary overlap, and identify areas of highest priority for funding and
			 support;
						(6)shall identify
			 progress made by oceanic and atmospheric programs carried out by such agencies
			 or departments toward achieving the goals of—
							(A)providing more
			 effective protection and restoration of marine ecosystems;
							(B)improving
			 predictions of climate change and variability (weather), including their
			 effects on coastal communities and the Nation;
							(C)improving the
			 safety and efficiency of marine operations;
							(D)more effectively
			 mitigating the effects of natural hazards;
							(E)reducing public
			 health risks from oceanic and atmospheric sources;
							(F)ensuring
			 sustainable use of resources; and
							(G)improving
			 national and homeland security;
							(7)shall promote
			 efforts to increase and enhance partnerships with States that border a coast or
			 a Great Lake and other non-Federal entities to support Regional Ocean
			 Partnerships and enhanced regional research, resource, hazards, ecosystem-based
			 management, education and outreach, and marine ecosystem protection,
			 maintenance, and restoration;
						(8)shall identify
			 statutory and regulatory redundancies or omissions and develop strategies to
			 resolve conflicts, fill gaps, and address new and emerging oceanic and
			 atmospheric issues for national and regional benefit;
						(9)shall emphasize
			 the development and support of partnerships among government agencies and
			 nongovernmental organizations, academia, and the private sector, including
			 regional partnerships;
						(10)shall expand
			 research, education, and outreach efforts by all Federal agencies undertaking
			 oceanic and atmospheric activities;
						(11)may establish a
			 Federal Coordinating Committee on Oceans, chaired by the Chair of the Council,
			 to carry out the coordination of oceanic and atmospheric programs and
			 priorities required under this title; and
						(12)may establish
			 any other ocean-related committee the Council determines to be
			 appropriate.
						(b)ConsultationIn
			 exercising its powers, functions, and duties under this subtitle, the Council
			 shall—
						(1)consult with the
			 Administrator and the Presidential Panel of Advisers on Oceans and Climate
			 established under section 139 to ensure input from potentially affected States,
			 the public, and other stakeholders;
						(2)work in close
			 consultation and cooperation with the Council on Environmental Quality, the
			 Office of Science and Technology Policy, the Council of Economic Advisers, and
			 other offices within the Executive Office of the President;
						(3)utilize the
			 expertise and coordinate the capabilities of the Joint Subcommittee on Ocean
			 Science and Technology of the National Science and Technology Council and any
			 ocean-related committees formed under the Council with respect to oceanic and
			 atmospheric science, technology, and education matters, including development
			 of a national research strategy; and
						(4)utilize, to the
			 fullest extent possible, the services, facilities, and information (including
			 statistical information) of public and private agencies and organizations and
			 individuals, in order to avoid duplication of effort and expense, and ensure
			 that the Council’s activities will not unnecessarily overlap or conflict with
			 similar activities authorized by law and performed by the Administrator or the
			 head of any other agency or department of the United States.
						(c)Reviews and
			 reportsThe Council shall make and furnish such studies, reports,
			 and recommendations with respect to matters of policy and legislation as the
			 President may request.
					135.Personnel of
			 Council on Ocean Stewardship
					(a)Assistance from
			 other agencies or departments
						(1)In
			 generalFor the purpose of carrying out the functions of the
			 Council, each agency or department of the United States that conducts oceanic
			 or atmospheric activities shall furnish any assistance requested by the
			 Council.
						(2)Forms of
			 assistanceAssistance furnished under paragraph (1) may
			 include—
							(A)detailing
			 employees to the Council to perform such functions, consistent with the
			 purposes of this subtitle, as the Chair of the Council may assign; and
							(B)undertaking, upon
			 the request of the Chair of the Council, such special studies for the Council
			 as are necessary to carry out the functions of the Council.
							(3)Personnel
			 managementThe Chair of the Council shall have the authority to
			 make personnel decisions regarding any employees detailed to the
			 Council.
						(b)Employment of
			 personnel, experts, and consultantsThe Council may—
						(1)employ such
			 officers and employees as may be necessary to carry out the functions of the
			 Council under this subtitle;
						(2)employ and fix
			 the compensation of such experts and consultants as may be necessary to carry
			 out the functions of the Council under this subtitle, in accordance subsection
			 (b) of section 3109(b) of title 5, United States Code (without regard to the
			 last sentence of such subsection); and
						(3)notwithstanding
			 section 1342 of title 31, United States Code, accept and employ voluntary and
			 uncompensated services in furtherance of the purposes of the Council.
						136.National
			 priorities for coordinationThe Council, in coordination with the Joint
			 Subcommittee on Ocean Science and Technology of the National Science and
			 Technology Council, shall ensure that the Federal agencies conducting oceanic
			 and atmospheric activities give priority attention and develop coordinated
			 Federal budgets, programs, and operations that will minimize duplication and
			 foster improved services and other benefits to the United States in the
			 following areas:
					(1)Prevention,
			 management, and control of nonpoint source pollution, including regional or
			 watershed strategies.
					(2)An integrated
			 ocean and coastal observing system and an associated Earth observing
			 system.
					(3)Ecosystem-based
			 management, protection, and restoration of oceanic and atmospheric resources
			 and environments, including management-oriented research, technical assistance
			 and organization of programs, and activities along common ecoregional
			 boundaries.
					(4)Ocean education
			 and outreach.
					(5)Regionally based
			 coastal land protection, conservation, maintenance, and restoration.
					(6)Enhanced research
			 and technology development on crosscutting areas, including—
						(A)oceans and human
			 health;
						(B)social science
			 and economics;
						(C)atmospheric
			 monitoring and climate change;
						(D)marine
			 ecosystems, marine biodiversity, and ocean exploration;
						(E)marine and
			 atmospheric hazards, including sea level rise and geological events; and
						(F)marine
			 aquaculture.
						(7)Characterization
			 and mapping of the coastal zone, coastal State waters, the territorial sea, the
			 exclusive economic zone and Outer Continental Shelf, including ocean
			 resources.
					137.Coordination
			 plan
					(a)Coordination
			 planNot later than 2 years after the date of the enactment of
			 this Act, the Council shall submit to Congress a plan for coordinating
			 activities of each agency or department of the United States related to ocean
			 waters that—
						(1)is
			 consistent with the National Ocean Policy;
						(2)designates a lead
			 Federal entity for each existing activity and new activity in Federal waters
			 and identifies a process for coordination of such activity among such agencies
			 or departments;
						(3)identifies the
			 process by which such agencies or departments may coordinate with and
			 participate in the Regional Ocean Partnerships and establishes Federal regional
			 ocean partnership teams to participate in that process;
						(4)considers possible
			 consolidation of oceanic or atmospheric programs, functions, services, or
			 resources within or among such agencies or departments, if such consolidation
			 would not undermine the National Ocean Policy;
						(5)includes
			 recommendations prepared for any resources or new authorities that such
			 agencies or departments may need to implement the National Ocean Policy;
			 and
						(6)includes
			 recommendations regarding agency ocean budgets and the sufficiency of such
			 budgets to carry out the National Ocean Policy.
						(b)Review and
			 updateThe Council shall review and update the coordination plan
			 under this section as needed, but not less frequently than once every 6
			 years.
					138.Biennial
			 report to Congress
					(a)In
			 generalNot later than 18 months after the date of the enactment
			 of this Act, and biennially thereafter, the President, through the Council,
			 shall submit a report to Congress on Federal oceanic and atmospheric programs,
			 priorities, and accomplishments, which shall include—
						(1)a comprehensive
			 description of the oceanic and atmospheric programs and accomplishments of all
			 agencies of the United States;
						(2)an evaluation of
			 such programs and accomplishments in terms of the National Ocean Policy and the
			 national priorities identified in section 136, which specifies the progress
			 made with respect to the goals set out in this title;
						(3)a report on
			 progress in improving Federal, State, and Regional Ocean Partnership
			 coordination on ocean and atmospheric activities, including coordination
			 efforts required under this Act;
						(4)an analysis of
			 the Federal budget allocated to such programs including estimates of the
			 funding requirements of each such agency for such programs during the
			 succeeding 5 to 10 fiscal years;
						(5)recommendations
			 for remedying deficiencies, and for improving organization, effectiveness, and
			 outreach of Federal oceanic and atmospheric programs and services, on a
			 regional and national basis, including support for State and local efforts that
			 leverage public, nongovernmental, and private sector involvement; and
						(6)recommendations
			 for legislative or other action.
						(b)Presidential
			 transmittalThe President shall submit the biennial report
			 prepared pursuant to this section to the President of the Senate and the
			 Speaker of the House of Representatives not later than December 31 of the year
			 in which such report is due.
					(c)Agency
			 cooperationEach Federal agency shall cooperate by
			 providing—
						(1)such data and
			 information without cost as may be requested by the Council for the purpose of
			 this section; and
						(2)services and
			 personnel on a cost reimbursable basis at the request of the Chair of the
			 Council for the purpose of accomplishing the requirements of this
			 section.
						139.Presidential
			 Panel of Advisers on Oceans and Climate
					(a)Establishment
						(1)In
			 generalThe President shall establish a Presidential Panel of
			 Advisers on Oceans and Climate (referred to in this section as the
			 Presidential Panel).
						(2)PurposeThe
			 purpose of the Presidential Panel shall be—
							(A)to advise and
			 assist the President and the Chair of the Ocean Stewardship Council in
			 identifying and fostering policies to protect, manage, and restore oceanic and
			 atmospheric environments and resources, on a regional and national basis;
			 and
							(B)to undertake a
			 continuing review, on a selective basis, of priority issues relating to—
								(i)national oceanic
			 and atmospheric policy (including climate change);
								(ii)conservation and
			 management of ocean environments and resources; and
								(iii)the status of
			 the oceanic and atmospheric science and service programs of the United
			 States.
								(b)Membership
						(1)In
			 generalThe Presidential Panel shall include at least 20 members
			 appointed by the President, in consultation with the National Ocean Advisor
			 (who shall serve as an ex officio member of the Presidential Panel)—
							(A)who shall be
			 appointed based on their knowledge of and experience with coastal, ocean, and
			 atmospheric science, policy, and other related areas; and
							(B)which shall
			 include at least 1 representative from—
								(i)local
			 governments;
								(ii)Indian
			 tribes;
								(iii)the marine
			 science research community;
								(iv)the
			 marine science education community;
								(v)the
			 commercial fishing sector;
								(vi)the
			 recreational fishing sector;
								(vii)the energy
			 development, the shipping and transportation, and the marine tourism
			 industries;
								(viii)agriculture,
			 which may include timber;
								(ix)watershed
			 organizations (other than organizations represented under clause (x)), which
			 may include resource conservation districts; and
								(x)nongovernmental
			 organizations (other than organizations represented under clause (ix)),
			 including groups interested in marine conservation.
								(2)ChairpersonThe
			 Chairperson of the Council on Ocean Stewardship shall serve as co-chairperson
			 of the Presidential Panel with a non-Federal member designated by the
			 President.
						(c)Appointment and
			 qualificationsEach member of the Presidential Panel shall be
			 appointed by the President for a 3-year term from among individuals with
			 diverse perspectives and expertise in 1 or more of the disciplines or fields
			 associated with oceanic and atmospheric policy, including—
						(1)marine-related
			 State, tribal, and local government functions;
						(2)ocean and coastal
			 resource conservation and management;
						(3)atmospheric or
			 oceanic science, engineering, and technology;
						(4)the marine
			 industry (including recreation and tourism);
						(5)climate
			 change;
						(6)atmospheric or
			 coastal hazards; and
						(7)other fields
			 appropriate for consideration of matters of oceanic or atmospheric
			 policy.
						(d)VacanciesAn
			 individual appointed to fill a vacancy occurring before the expiration of the
			 term for which the individual’s predecessor was appointed shall be appointed
			 only for the remainder of such term. No individual may be reappointed to the
			 Presidential Panel for more than 1 additional 3-year term. A member may serve
			 after the date of the expiration of the term of office for which appointed
			 until the individual’s successor takes office.
					(e)CompensationEach
			 member of the Presidential Panel shall, while serving on business of the
			 Commission, be entitled to receive compensation at a rate not to exceed a daily
			 rate to be determined by the President consistent with other Federal advisory
			 boards. Federal and State officials serving on the Commission and serving in
			 their official capacity shall not receive compensation in addition to their
			 Federal or State salaries for their time on the Commission. Members of the
			 Presidential Panel may be compensated for reasonable travel expenses while
			 performing their duties as members.
					(f)MeetingsThe
			 Presidential Panel shall meet at least twice per year, or as prescribed by the
			 President.
					(g)Reports
						(1)In
			 generalBeginning not later than the first June 30 that is at
			 least 2 years after the date of the enactment of this Act, the Presidential
			 Panel shall submit an annual report to the President and to Congress setting
			 forth an assessment, on a selective basis, of the status of the Nation’s ocean
			 activities, and shall submit such other reports as may from time to time be
			 requested by the President or Congress.
						(2)Comment and
			 review by councilEach annual report shall be submitted to the
			 Chairperson of the Council on Ocean Stewardship who, in consultation with the
			 Administrator, not later than 60 days after the receipt of such report, shall
			 submit the Chairperson’s comments and recommendations to the President and to
			 Congress.
						140.ConstructionExcept as explicitly provided, nothing in
			 this subtitle or the amendments made by this subtitle may be construed to
			 modify the authority of the Administrator under any other provision of
			 law.
				IIRegional
			 Coordination and Planning
			201.Regional ocean
			 coordination
				(a)In
			 generalThe purpose of this title is to promote coordinated
			 regional efforts to further the implementation of the National Ocean Policy
			 through—
					(1)the designation of
			 distinct ocean regions; and
					(2)the establishment
			 of Regional Ocean Partnerships and the development and implementation of
			 regional ocean strategic plans.
					(b)Objectives of
			 regional effortsRegional efforts described in subsection (a)
			 shall—
					(1)provide for more
			 systematic communication, coordination, and alignment of State and Federal
			 governmental authorities and programs with the size, scale, and characteristics
			 of regional marine ecosystems while recognizing regional economic and social
			 patterns;
					(2)build on and
			 improve existing regional programs and initiatives and foster the creation of
			 new regional efforts in areas where effective interstate and Federal
			 cooperative efforts are lacking;
					(3)provide for
			 regional and subregional ocean assessments, based on the best available
			 science, to determine status and trends and to provide the information needed
			 to improve management decisions;
					(4)identify shared
			 Federal and State priority issues and address such issues in a collaborative
			 and coordinated way based on existing legal authorities;
					(5)improve the
			 integration of government efforts and maximize government efficiency;
					(6)identify and
			 provide data and information needed by the Regional Ocean Partnerships;
			 and
					(7)provide for
			 opportunities for public input on regional priorities and plans and for
			 improved citizen and community stewardship of ocean waters, coastal waters, and
			 ocean resources.
					(c)Regions
					(1)DesignationThere
			 are hereby designated the following ocean regions:
						(A)The North Pacific
			 Ocean Region, which shall consist of the coastal zone and watershed areas of
			 the State of Alaska that have a significant impact on coastal waters of the
			 State of Alaska seaward to the extent of the Exclusive Economic Zone.
						(B)The Pacific Ocean
			 Region, which shall consist of the coastal zone and watershed areas of the
			 States that have a significant impact on coastal waters of the States of
			 Washington, Oregon, and California seaward to the extent of the Exclusive
			 Economic Zone.
						(C)The Western
			 Pacific Ocean Region, which shall consist of the coastal zone of the States of
			 Hawaii, Guam, American Samoa, and the Northern Mariana Islands seaward to the
			 extent of the Exclusive Economic Zone.
						(D)The Gulf of Mexico
			 Ocean Region, which shall consist of the coastal zone and watershed areas of
			 the States that have a significant impact on coastal waters of the States of
			 Texas, Louisiana, Mississippi, Alabama, and Florida seaward to the extent of
			 the Exclusive Economic Zone.
						(E)The Caribbean
			 Ocean Region, which shall consist of the coastal zone and watershed areas of
			 the States that have a significant impact on coastal waters of the Commonwealth
			 of Puerto Rico and the Virgin Islands seaward to the extent of the Exclusive
			 Economic Zone.
						(F)The Southeast
			 Atlantic Ocean Region, which shall consist of the coastal zone and watershed
			 areas of the States that have a significant impact on coastal waters of the
			 States of Florida, Georgia, North Carolina, and South Carolina seaward to the
			 extent of the Exclusive Economic Zone.
						(G)The Northeast
			 Atlantic Ocean Region, which shall consist of the coastal zone and watershed
			 areas of the States that have a significant impact on coastal waters of the
			 States of Connecticut, Maine, Massachusetts, New Hampshire, and Rhode Island
			 seaward to the extent of the Exclusive Economic Zone.
						(H)The Mid-Atlantic
			 Ocean Region, which shall consist of the coastal zone and watershed areas of
			 the States that have a significant impact on coastal waters of the States of
			 Delaware, Maryland, New Jersey, New York, Pennsylvania, and Virginia seaward to
			 the extent of the Exclusive Economic Zone.
						(I)The Great Lakes
			 Region, which shall consist of the coastal zone and watershed areas of the
			 States that have a significant impact on coastal waters of the States of
			 Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and
			 Wisconsin to the extent of the territorial waters of the United States in the
			 Great Lakes.
						(2)SubregionsEach
			 Regional Ocean Partnership established under section 202 may establish such
			 subregions, or geographically specified management areas, as necessary for
			 efficient and effective management of region-specific ecosystem issues.
					(3)Coastal zone
			 definedIn this subsection, the term coastal zone
			 has the meaning given such term in section 304 of the Coastal Zone Management
			 Act of 1972 (16 U.S.C. 1453).
					202.Regional Ocean
			 Partnerships
				(a)In
			 general
					(1)EstablishmentNot
			 later than 1 year after the date of the enactment of this Act, the
			 Administrator, in consultation with the Council on Ocean Stewardship and the
			 appropriate States, shall establish or designate a Regional Ocean Partnership
			 (referred to in this section as a Partnership) for each of the
			 ocean regions established under section 201.
					(2)FunctionsEach
			 Partnership shall, for the ocean region for which it is established or
			 designated—
						(A)pursue the
			 objectives set forth in section 201(b);
						(B)further the
			 implementation of the National Ocean Policy; and
						(C)develop and
			 implement a Regional Ocean Strategic Plan under section 203.
						(b)Existing
			 regional efforts
					(1)In
			 generalFor any ocean region for which a regional ocean
			 governance effort exists, the relevant coastal States shall work with the
			 Administrator to determine whether—
						(A)the Partnership
			 established or designated for the ocean region should build upon and expand
			 that effort; or
						(B)the Administrator
			 should initiate a new effort.
						(2)Great lakes
			 regionFor the Great Lakes Region, the Regional Ocean Partnership
			 shall build upon, rather than duplicate or supercede, the efforts of the Great
			 Lakes Regional Collaboration established under Executive Order 13340 (69 Fed.
			 Reg. 29043; relating to the Great Lakes Interagency Task Force).
					(c)Membership
					(1)Federal
			 representativesNot later than 270 days after the date of the
			 enactment of this Act, the Council on Ocean Stewardship shall designate the
			 agencies and departments of the United States that shall participate in each
			 Partnership. Among such agencies and departments designated for each
			 Partnership, the Council shall include such agencies and departments that have
			 expertise in ocean and coastal policy, oversee ocean and coastal policy or
			 resource management, or engage in activities that significantly affect ocean
			 waters, coastal waters, or ocean resources. The head of each such agency or
			 department designated by the Council shall select and appoint officers or
			 employees of such agency or department to serve as representatives to each
			 Partnership. The Administrator, or designated representative of the
			 Administrator, shall serve as the chairperson of each Partnership.
					(2)State
			 representatives
						(A)Coastal State
			 representativesSubject to subparagraph (C), the Governor of each
			 coastal State within each ocean region designated under section 201(c)
			 shall—
							(i)not
			 later than 9 months after the date of the enactment of this Act, inform the
			 Administrator if the State intends to participate in the Partnership for the
			 ocean region; and
							(ii)if
			 the State intends to participate in such Partnership, not later than 1 year
			 after the date of the enactment of this Act, appoint an officer or employee of
			 the coastal State agency with primary responsibility for overseeing ocean and
			 coastal policy or resource management to that Partnership.
							(B)Noncoastal State
			 appointments
							(i)In
			 generalNot later than 9 months after the date of the enactment
			 of this Act, the Governor of each noncoastal State within each ocean region
			 designated under section 201(c) shall notify the Administrator if the State
			 seeks to participate in the Partnership for the ocean region. Subject to clause
			 (ii), the Partnership for that region shall appoint to the Partnership 1 or
			 more representatives of each noncoastal State that notifies the Administrator
			 of its intent to participate in the Partnership.
							(ii)Appointments
			 for multiple noncoastal StatesIf more than 1 noncoastal State
			 notifies the Administrator under clause (i) that it seeks to participate in the
			 Partnership for an ocean region—
								(I)the Partnership
			 shall establish a process for nominating and appointing representatives under
			 this subparagraph;
								(II)the total number
			 of representatives appointed under this subparagraph for the Partnership may
			 not exceed the number of coastal State representatives on the Partnership;
			 and
								(III)in appointing
			 representatives to the Partnership, the Partnership shall consider the relative
			 impact on the ocean region for which the Partnership must prepare a Regional
			 Ocean Strategic Plan of the waters under each such noncoastal State’s
			 jurisdiction that feed into the ocean region.
								(C)North Pacific
			 Regional Ocean PartnershipThe Governor of the State of
			 Washington—
							(i)not
			 later than 9 months after the date of the enactment of this Act, shall notify
			 the Administrator if the State intends to participate in the North Pacific
			 Regional Ocean Partnership; and
							(ii)if
			 such State intends to participate in such Partnership, not later than 1 year
			 after the date of the enactment of this Act, shall appoint to such Partnership
			 an officer or employee of the Washington State agency with primary
			 responsibility for overseeing ocean and coastal policy or resource
			 management.
							(3)Regional Fishery
			 Management Council representationThe executive director of each
			 Regional Fishery Management Council with jurisdiction in the ocean region of a
			 Partnership and the executive director of the interstate marine fisheries
			 commission with jurisdiction in the ocean region of a Partnership shall each
			 serve as a member of the Partnership, and shall be considered non-Federal
			 representatives for the purposes of paragraph (5)(A).
					(4)Local government
			 representativeEach Partnership shall receive nominations and
			 select 1 representative from a coastal political subdivision to represent the
			 interests of local and county governments on the Partnership.
					(5)Additional
			 appointments
						(A)BalanceEach
			 Partnership shall—
							(i)identify the total
			 number of additional non-Federal representatives within the ocean region of the
			 Partnership necessary to ensure that the combined number of non-Federal
			 representatives on the Partnership equals the number of Federal representatives
			 on the Partnership; and
							(ii)identify a
			 process for selecting such non-Federal representatives that, to the maximum
			 extent practicable, assures balanced and broad non-Federal
			 representation.
							(B)International
			 representativesIn cooperation with the Secretary of State, each
			 Partnership may foster nonbinding relationships with foreign governments,
			 agencies, States, provinces, and other entities as appropriate, at scales
			 appropriate to the ocean region under the authority of the Partnership,
			 including by providing opportunities for participation by foreign
			 representatives at meetings of the Partnership, its advisory committees, and
			 other working groups.
						(d)Steering
			 Committee
					(1)In
			 generalEach Partnership may establish a Steering Committee to
			 provide leadership with respect to the development and implementation of the
			 Regional Ocean Strategic Plan under section 203 and to ensure that the goals
			 set forth in such Regional Ocean Strategic Plan are being met within the time
			 lines established by that section.
					(2)MembershipThe
			 Steering Committee shall include—
						(A)1 representative
			 from each coastal State that appoints a representative to the Partnership;
			 and
						(B)1 representative
			 from each of not more 3 Federal agencies or departments that have jurisdiction
			 over ocean or Great Lakes resources.
						(e)Advisory
			 committees
					(1)AuthorityEach
			 Partnership may establish and appoint members of advisory committees and
			 working groups as necessary for preparation and implementation of its Regional
			 Ocean Strategic Plan under this title.
					(2)Advice and
			 inputEach Partnership shall provide opportunities for citizen
			 and stakeholder input in the development and implementation of its Regional
			 Ocean Strategic Plan.
					(f)Coordination
					(1)Existing
			 programsEach Partnership shall build upon and complement State,
			 multistate, and regional capacity and governance and institutional mechanisms
			 to manage and protect ocean waters, coastal waters, and ocean resources.
					(2)Inland
			 regionsEach Partnership shall collaborate and coordinate, as
			 necessary and appropriate, with noncoastal States that may significantly impact
			 marine ecosystem health in the ocean region or the Partnership.
					(g)Procedures
					(1)In
			 generalEach Partnership shall operate in accordance with
			 procedures established by the Partnership and approved by the
			 Administrator.
					(2)Required
			 proceduresThe Administrator shall prescribe requirements for the
			 approval of procedures under paragraph (1) that provide, at a minimum,
			 for—
						(A)transparency in
			 decision making;
						(B)opportunities for
			 public input and participation; and
						(C)the use of advisory
			 committees that may be established under subsection (e).
						(h)Staff
					(1)Hiring
			 authorityEach Partnership may hire such staff as is necessary to
			 perform the functions of the Partnership.
					(2)TreatmentStaff
			 hired by a Partnership shall be treated as employees of the Administration,
			 except for any staff that are hired by participating States.
					(i)Federal Advisory
			 Committee Act
					(1)In
			 generalThe Federal Advisory Committee Act (5 U.S.C. App.) shall
			 not apply to Partnerships, steering committees, or any advisory committee
			 established under this title.
					(2)ComplianceNotwithstanding
			 paragraph (1), each Partnership and each advisory committee of a Partnership
			 shall be appointed and operate in a manner consistent with all provisions of
			 the Federal Advisory Committee Act with respect to—
						(A)the balance of
			 their membership;
						(B)provision of
			 public notice regarding their activities;
						(C)open meetings;
			 and
						(D)public access to
			 documents created by the Partnerships or advisory committees of the
			 Partnerships.
						203.Regional Ocean
			 Strategic Plans
				(a)Initial ocean
			 region assessment
					(1)In
			 generalThe Administrator, in consultation with the Regional
			 Ocean Partnership for an ocean region and other experts, shall, not later than
			 1 year after the date of the establishment or designation of such Partnership,
			 prepare an initial assessment of the ocean region to guide the development of
			 the Regional Ocean Strategic Plan prepared for such ocean region under
			 subsection (b).
					(2)ContentsEach
			 initial assessment under paragraph (1) shall include a summary of—
						(A)the ocean region’s
			 marine ecosystem health, culture, and economy;
						(B)existing, emerging,
			 and cumulative threats to marine ecosystem health of the ocean region;
						(C)indicators that
			 measure marine ecosystem health of the ocean region; and
						(D)important
			 ecological areas within the ocean region.
						(3)Public
			 participationThe Administrator, in consultation with the
			 Regional Ocean Partnership, shall provide opportunities for public input in the
			 development of the initial assessment and updates of the assessment under
			 subsection (c). Such opportunities shall include sharing the latest science and
			 local knowledge regarding the ocean region’s ocean waters, coastal waters, and
			 ocean resources using annual public ecosystem forums.
					(b)Regional Ocean
			 Strategic Plan
					(1)RequirementNot
			 later than 2 years after the completion of the initial assessment for each
			 ocean region, the Regional Ocean Partnership shall prepare and submit, to the
			 Administrator for review, consultation, and approval, a Regional Ocean
			 Strategic Plan for adaptive, ecosystem-based management of United States ocean
			 waters, coastal waters, and ocean resources for the ocean region of the
			 Partnership in accordance with the National Ocean Policy.
					(2)ContentsEach
			 Plan prepared by a Regional Ocean Partnership under paragraph (1) shall—
						(A)be based on the
			 ocean region assessment required under subsections (a) and (c);
						(B)describe
			 short-term and long-term goals for improving marine ecosystem health in the
			 ocean region covered by the Plan;
						(C)recommend long-term
			 monitoring measures for important ecological areas within the ocean region
			 covered by the Plan;
						(D)identify Federal
			 and State priority issues within the ocean region covered by the Plan;
						(E)describe
			 ecosystem-based management solutions and policies to address the priority
			 issues;
						(F)describe
			 short-term and long-term indicators for measuring improvements in economic
			 sustainability in the ocean region that result from improved ecological
			 conditions and improved collaboration and coordination among Federal and State
			 agencies;
						(G)identify research,
			 information, and data needed to carry out the Plan;
						(H)identify
			 performance measures and benchmarks for purposes of subparagraphs (B), (C), and
			 (E) to be used to evaluate the effectiveness of the Plan; and
						(I)define
			 responsibilities and include an analysis of the gaps in authority,
			 coordination, and resources, including funding, which must be filled in order
			 to fully achieve the performance measures and benchmarks identified under
			 subparagraph (H).
						(3)Public
			 participationEach Regional Ocean Partnership shall provide
			 adequate opportunities for public input during the development of the Plan and
			 any Plan revisions.
					(c)Updated ocean
			 region assessmentsNot later than 4 years after the approval of
			 the Plan and at least once every 6 years thereafter, the Administrator, in
			 consultation with the appropriate Regional Ocean Partnership and other experts,
			 shall update the initial ocean region assessment prepared under subsection
			 (a)—
					(1)to provide more
			 detailed information regarding the required elements of the assessment;
			 and
					(2)to include any
			 new information that has become available.
					(d)Plan
			 revisionEach approved Regional Ocean Strategic Plan shall be
			 reviewed and revised by the relevant Regional Ocean Partnership at least once
			 every 6 years. Such review and revision shall be based on a recently updated
			 ocean region assessment. Any proposed revisions to the Plan shall be submitted
			 to the Administrator for review and approval pursuant to this section.
				(e)Action by the
			 Administrator
					(1)Review of
			 plans
						(A)Commencement of
			 reviewNot later than 10 days after the submission of a Regional
			 Ocean Strategic Plan, or any revision to such a Plan, by a Regional Ocean
			 Partnership, the Administrator shall commence a review of the Plan or the
			 revised Plan, respectively.
						(B)Public notice
			 and commentImmediately after the receipt of such a Plan or
			 revision, the Administrator shall—
							(i)publish the plan
			 or revision in the Federal Register; and
							(ii)provide an
			 opportunity for the submission of public comment during the 60-day period
			 beginning on the date of such publication.
							(C)Requirements for
			 approvalThe Administrator
			 shall not approve a plan, or any revision to a plan, unless the Administrator
			 determines that the plan or revision—
							(i)is
			 consistent with the National Ocean Policy; and
							(ii)adequately
			 addresses the required elements described in subsection (b).
							(D)Deadline for
			 reviewNot later than 120 days after the date on which a Plan, or
			 a revision to a Plan, is submitted, the Administrator shall approve or
			 disapprove the Plan or revision by written notice.
						(2)Regional
			 information systemsNot later than 1 year after the date of the
			 enactment of this Act, the Administrator, in collaboration with marine
			 laboratories and academic and other relevant institutions, shall establish a
			 network of regional ocean ecosystem resource information systems for each ocean
			 region—
						(A)to provide access
			 to geophysical, atmospheric, oceanographic, and marine biological data,
			 including genetic research, studies, data, maps, and analyses necessary to the
			 understanding of the ocean ecosystem;
						(B)from which to draw
			 information for the establishment of policies and priorities related to the
			 conservation, use, and management of ocean waters, coastal waters, and ocean
			 resources; and
						(C)to provide
			 information regarding the development and implementation of Plans under this
			 section.
						(f)ImplementationMembers
			 of a Regional Ocean Partnership shall, to the maximum extent practicable,
			 implement a Regional Ocean Strategic Plan that is prepared by the Partnership
			 and approved by the Administrator under this section, consistent with existing
			 legal authorities.
				204.RegulationsThe Administrator shall issue such
			 regulations as the Administrator considers necessary to ensure proper
			 administration of this title.
			205.Other
			 authorityThis title may not
			 be construed to supersede or diminish the authorities and responsibilities,
			 under any other provision of law, of the Administrator or any other Federal,
			 State, or tribal officer, employee, department, or agency.
			IIIOcean Science,
			 Research, and Education
			301.Committee on
			 Ocean Science, Education, and Operations
				(a)CommitteeThe
			 Administrator shall establish a Committee on Ocean Science, Education, and
			 Operations (referred to in this title as the Committee).
				(b)MembershipThe
			 Committee shall be composed of the following members:
					(1)The
			 Administrator.
					(2)The Director of
			 the National Science Foundation.
					(3)The Administrator
			 of the National Aeronautics and Space Administration.
					(4)The Under
			 Secretary of Energy
					(5)The Administrator
			 of the Environmental Protection Agency.
					(6)The Under
			 Secretary of Homeland Security for Science and Technology.
					(7)The Commandant of
			 the Coast Guard.
					(8)The Director of
			 the Office of Naval Research.
					(9)The Director of
			 the United States Geological Survey.
					(10)The Director of
			 the Minerals Management Service.
					(11)Under Secretary
			 of Agriculture for Research, Education, and Economics.
					(12)The Assistant
			 Secretary of State for Oceans and International Environmental and Scientific
			 Affairs.
					(13)The Director of
			 the Defense Advanced Research Projects Agency.
					(14)The Director of
			 the Office of Science and Technology Policy.
					(15)The Director of
			 the Office of Management and Budget.
					(16)The Under
			 Secretary of Education.
					(17)The leadership
			 of such other agency or department as the chairperson and vice chairpersons of
			 the Committee consider appropriate.
					(c)Chairperson and
			 vice chairpersonsThe chairperson and vice chairpersons of the
			 Committee shall be appointed every 2 years by a selection subcommittee of the
			 Committee composed of, at a minimum, the Administrator, the Director of the
			 National Science Foundation, and the Director of the United States Geological
			 Survey. The term of office of the chairperson and vice chairpersons shall be 2
			 years. A person who has previously served as chairperson or vice chairperson
			 may be reappointed.
				(d)ResponsibilitiesThe
			 Committee shall—
					(1)serve as a source
			 of advice and support on scientific research, technology, education, and
			 operational matters, including budgetary analyses;
					(2)improve
			 cooperation among Federal departments and agencies with respect to ocean and
			 coastal science budgets;
					(3)review, update,
			 and modify, as necessary the National Ocean Research Priorities Plan and
			 Implementation Strategy referred to in section 302(a) and oversee the
			 implementation of such Strategy;
					(4)establish
			 interagency subcommittees and working groups as appropriate to develop
			 comprehensive and balanced Federal programs and approaches to ocean and coastal
			 science issues and needs;
					(5)consult with
			 academic institutions, fisheries, States, industries, foundations, and other
			 partners in the conduct of coastal and marine operations, research, and
			 education, and with actual and potential users of ocean science information in
			 establishing priorities and developing plans for research and technology and
			 education;
					(6)cooperate with
			 the Secretary of State in—
						(A)coordinating
			 United States Government activities with those of other nations and with
			 international research and technology and education; and
						(B)providing, as
			 appropriate, support for and representation on United States delegations to
			 relevant international meetings; and
						(7)carry out such
			 other activities as may be required.
					302.National Ocean
			 Research Priorities Plan and Implementation Strategy
				(a)Review, update,
			 and modifyNot later than 2
			 years after the date of the enactment of this Act, and not less frequently than
			 once every 5 years thereafter, the Committee shall review, update, and modify,
			 as necessary, the National Ocean Research Priorities Plan and Implementation
			 Strategy developed by the National Science and Technology Council’s Joint
			 Subcommittee on Ocean Science and Technology (referred to in this section as
			 the Strategy). The Committee shall ensure that the Strategy
			 establishes, for the 10-year period beginning in the year the Strategy is
			 submitted, the scientific goals and priorities for ocean and coastal research,
			 technology, education, outreach, and operations which most effectively advance
			 knowledge and provide usable information as the basis for policy decisions
			 to—
					(1)understand,
			 assess, and respond to human-induced and natural processes of global climate
			 change;
					(2)improve
			 understanding, public forecasts, and warnings and mitigate natural
			 hazards;
					(3)enhance public
			 safety and efficiency of marine operations;
					(4)support efforts
			 to protect, maintain, and restore the health of marine ecosystems and to
			 implement ecosystem-based management of United States ocean waters, including
			 how marine ecosystems function on varying spatial and temporal scales and how
			 biological, physical, chemical, and socioeconomic processes interact;
					(5)implement and
			 monitor the effectiveness of ocean and coastal environmental policies;
					(6)contribute to
			 public understanding of coastal and global ocean systems and public awareness
			 of the importance and health of marine ecosystems;
					(7)respond to
			 environmental changes that affect human health;
					(8)strengthen
			 homeland security and military preparedness; and
					(9)improve
			 understanding of sea level changes, shoreline erosion, and the condition of the
			 beaches in the United States.
					(b)ContentThe
			 Committee shall ensure that the Strategy—
					(1)describes
			 specific activities required to achieve established goals and priorities
			 including research and education programs, observation collection and analysis
			 requirements, technology development, facility and equipment investments,
			 information management, student support and training, professional
			 certification and training for persons engaged in fishing and other maritime
			 activities, data stewardship and access, and participation in international
			 research and education and other capacity-building efforts;
					(2)identifies and
			 addresses relevant programs and activities of the Federal agencies and
			 departments represented on the Committee that will contribute to scientific
			 goals and priorities and set forth the role of each Federal agency and
			 department in implementing the strategy;
					(3)considers and
			 uses, as appropriate, reports and studies conducted by Federal agencies and
			 departments, the National Research Council, or other entities;
					(4)makes
			 recommendations for the coordination of ocean and coastal science activities of
			 the United States with those of other nations and international organizations,
			 including bilateral and multilateral proposals for cooperation on major
			 projects, for improving worldwide access to scientific data and information,
			 and for encouraging participation in international ocean science research and
			 education programs by developing nations;
					(5)provides
			 estimates, to the extent practicable, of Federal funding for ocean and coastal
			 science activities to be conducted pursuant to the strategy; and
					(6)ensures the
			 integrity of ocean and coastal science and research.
					(c)ElementsThe
			 Committee shall ensure that the Strategy includes the following
			 elements:
					(1)Global
			 measurements on all relevant spatial and time scales, establishing worldwide
			 observations necessary to study and assess coastal and global ocean systems and
			 support information needs, including marine ecosystem health.
					(2)National ocean
			 partnerships, building partnerships among Federal agencies, academia, fishing
			 industries, and other members of the ocean and coastal science community in the
			 areas of research, education, data systems, and communication.
					(3)Marine science
			 facility support, ensuring the procurement, maintenance, and operation of the
			 national oceanographic research fleet and related infrastructure to provide for
			 sustained ocean and coastal observations from in situ, remote, aircraft, and
			 vessel platforms.
					(4)Focused research
			 initiatives, funding competitive research grants to advance understanding of
			 the nature of and interaction among physical, chemical, and biological
			 processes of the oceans, including the effect of human activities on such
			 processes.
					(5)Technology
			 development, supporting development of new technologies and sensors to achieve
			 strategic and program goals, and development of algorithms, analysis methods,
			 and long-term data records for emerging operational sensors.
					(6)Workforce
			 development, building and maintaining a diverse national ocean science
			 professional workforce through traineeships, scholarships, fellowships, and
			 internships.
					(7)Ocean science
			 education, providing national coordination and support of formal and informal
			 ocean science education programs at all education levels and establishing
			 mechanisms to improve ocean literacy, contribute to public awareness of the
			 importance and health of marine ecosystems, and create an oceans stewardship
			 ethic among citizens.
					(8)Professional
			 training, including certification and continuing education programs, for
			 persons engaged in the harvest, handling, and processing of fish and seafood
			 aboard vessels to assure the highest levels of care are taken to selectively
			 harvest fish from the sea with the minimum impact on habitat to handle fish
			 onboard vessels with techniques that assure the safety and highest quality of
			 fish landed, and improve the safety of vessels and their personnel at
			 sea.
					(9)Information
			 management, establishing and maintaining information systems that promote
			 efficient stewardship, transfer, and use of data, create globally accessible
			 data standards and formats, and allow analysis of data from varied sources to
			 produce information readily usable by policymakers and stakeholders.
					(d)Public
			 participationIn developing the Strategy, the Committee shall
			 consult with academic, State, industry, fisheries, and environmental groups and
			 representatives. Not later than 90 days before the chairperson of the Committee
			 submits the strategy, or any revision of the strategy, to Congress, a summary
			 of the proposed strategy shall be published in the Federal Register for a
			 public comment period of not less than 60 days.
				303.Ocean Research
			 and Education Advisory Panel
				(a)MembershipThe
			 Committee shall maintain an Ocean Research and Education Advisory Panel
			 (referred to in this section as the Advisory Panel) consisting
			 of not less than 10 members and not more than 18 members appointed by the
			 chair, including—
					(1)1 member
			 representing the National Academy of Sciences;
					(2)1 member
			 representing the National Academy of Engineering;
					(3)1 member
			 representing the Institute of Medicine;
					(4)1 Sea Grant
			 director;
					(5)members selected
			 from among individuals representing ocean industries, State governments, tribal
			 governments, academia, fisheries, nongovernmental organizations, and such other
			 participants in ocean and coastal activities as the chair considers
			 appropriate;
					(6)members selected
			 from among individuals eminent in the fields of marine science, marine policy,
			 ocean engineering, or related fields; and
					(7)members selected
			 from among individuals eminent in the field of education.
					(b)ResponsibilitiesThe
			 Advisory Panel shall advise the Committee on—
					(1)revision and
			 implementation of the National Ocean Priorities Plan and Implementation
			 Strategy;
					(2)matters relating
			 to national oceanographic data requirements, ocean and coastal observation
			 systems, ocean science education and training, and oceanographic facilities
			 including renewal of the national academic research fleet; and
					(3)any additional
			 matters that the Committee considers appropriate.
					(c)Procedural
			 Matters
					(1)Public
			 meetingsAll meetings of the Advisory Panel shall be open to the
			 public, except that a meeting or any portion of it may be closed to the public
			 if it concerns matters or information that pertain to national security,
			 employment matters, litigation, or other reasons provided under section 552b of
			 title 5, United States Code. Interested persons shall be permitted to appear at
			 open meetings and present oral or written statements on the subject matter of
			 the meeting. The Advisory Panel may administer oaths or affirmations to any
			 person appearing before it.
					(2)Publication of
			 meetingsAll open meetings of the Advisory Panel shall be
			 preceded by timely public notice in the Federal Register of the time, place,
			 and subject of the meeting.
					(3)MinutesMinutes
			 of each meeting shall be kept and shall include a record of the people present,
			 a description of the discussion that occurred, and copies of all statements
			 filed. Subject to section 552 of title 5, United States Code, the minutes and
			 records of all meetings and other documents that were made available to or
			 prepared for the Advisory Panel shall be available for public inspection and
			 copying at a single location in the partnership program office.
					(4)Disclosures
						(A)Relationship to
			 FACAThe Federal Advisory
			 Committee Act (5 U.S.C. App.) does not apply to the Advisory
			 Panel.
						(B)Public
			 availabilityAny product or recommendation made by the Advisory
			 Panel shall be made available to the public and to Congress.
						(d)FundingThe
			 chair and vice chairs of the Committee annually shall make funds available to
			 support the activities of the Advisory Panel.
				304.Marine
			 ecosystems research
				(a)Ecosystem-based
			 approachesThe Administrator shall work with the Committee to
			 identify research efforts for improving the implementation of this Act by
			 informing ecosystem-based management efforts to protect, maintain, and restore
			 marine ecosystem health.
				(b)Marine
			 biodiversity research programAs part of this effort, the
			 Administrator, in cooperation with the National Science Foundation and other
			 Federal agencies represented on the Committee, shall establish and maintain a
			 10-year interagency research program to assess and explain the diversity,
			 distribution, functions, and abundance of marine organisms in the world’s
			 oceans for the purposes of—
					(1)understanding the
			 patterns, processes, and consequences of changing marine biological
			 diversity;
					(2)improving the
			 linkages between marine ecological and oceanographic sciences and informing
			 ecosystem-based management efforts so as to protect, maintain, and restore
			 marine ecosystem health;
					(3)strengthening and
			 expanding the field of marine taxonomy, including the use of genomics and
			 proteomics;
					(4)facilitating and
			 encouraging the use of new technological advances, predictive models, and
			 historical perspectives to investigate marine biodiversity;
					(5)using new
			 understanding gained through the program to improve predictions of the impacts
			 of human activities on the health of the marine environment, and of the impacts
			 of changes in the marine environment on human well-being; and
					(6)enhancing formal
			 and informal outreach and education efforts through research-generated
			 knowledge, information, and tools.
					(c)Program
			 elementsThe research program established under this section
			 shall provide for—
					(1)dynamic access to
			 biological data through an ocean biogeographic information system that links
			 marine databases, manages data generated by the program, and supports analysis
			 of biodiversity and related physical and ecological parameters;
					(2)integrated
			 regional studies that focus on appropriate scales to support ecosystem-based
			 management;
					(3)improved
			 biological sensors for ocean observing systems;
					(4)investment in
			 exploration and taxonomy to study little known areas and describe new
			 species;
					(5)studies of
			 earlier changes in marine populations to trace information on biological
			 abundance, distribution, function, and diversity to the earliest historical
			 periods of minimum human impact; and
					(6)improved
			 predictive capability to enhance the effectiveness of conservation and
			 ecosystem-based management programs and minimize adverse impacts of human
			 activities and natural processes on United States ocean waters.
					(d)Scientific
			 assessmentThe Administrator, through the Committee, shall
			 prepare and submit to the President and the Congress a biennial assessment
			 that—
					(1)integrates,
			 evaluates, and interprets the findings of the program and discusses the
			 scientific uncertainties associated with such findings; and
					(2)analyzes current
			 trends in marine and coastal ecosystems, both human-induced and natural, and
			 projects major trends, including marine ecosystem health, for the subsequent
			 decade.
					305.Ocean
			 Ecosystem Resource Information Systems
				(a)FindingsCongress
			 makes the following findings:
					(1)Conservation and
			 management of the United States ocean waters requires an understanding of the
			 ocean ecosystem in order to make knowledgeable decisions regarding the uses of
			 the oceans, or extractions therefrom, and their effect on other ocean uses and
			 resources.
					(2)The United States
			 Commission on Ocean Policy and the President’s Ocean Action Plan both call for
			 ecosystem-based management of the United States ocean waters.
					(3)Ecosystem-based
			 management will require development of an ocean information system and products
			 representing integration of data useful to management decisions. This
			 information includes terrestrial, aquatic, oceanographic, and biological data
			 to accomplish the following:
						(A)Serve as a
			 repository of existing information and new research and data sets as they
			 become available.
						(B)Help understand
			 relationships of ocean and ecosystem functions and factors affecting oceans and
			 their resources.
						(C)Provide a
			 foundation upon which to base policies and decisions for conserving and
			 managing the Nation’s ocean water and living marine resources.
						(D)Identify gaps in
			 the knowledge of the Nation’s oceans and living marine resources that may serve
			 as a guide in the development of new research priorities.
						(4)Information
			 generated by ocean monitoring systems, including the National Environmental
			 Observatory Network (NEON), will be more useful if fully integrated into
			 resource information systems developed for ecosystem-based management
			 applications. Data from these offshore monitoring programs, coupled with other
			 information on ocean and aquatic ecosystems, will provide a basis for
			 understanding natural and anthropogenic environmental variability, including
			 climate change and the resulting impacts on living marine resources.
					(5)Natural resource
			 information systems have been developed and are presently a successful
			 management tool for terrestrial uses, including some Pacific Coast watersheds,
			 and they should now be applied to the aquatic environment to facilitate
			 ecosystem-based management of the United States oceans.
					(b)Establishment
					(1)In
			 generalNot later than June 30, 2008, the Administrator shall
			 cause to be established a network of regional Ocean Ecosystem Resource
			 Information Systems to act as an organized repository of geophysical, relevant
			 atmospheric, oceanographic, and marine biological data, including genetic
			 research, studies, data, maps, and analyses necessary to the understanding of
			 the ocean ecosystem, and from which to draw information for the establishment
			 of national policies and priorities related to the conservation, use, and
			 management of the United States ocean waters and the marine resources therein.
			 The Administrator shall coordinate with current ocean data acquisition and
			 distribution systems, such as the National Geospatial Data Clearinghouse, to
			 avoid duplication.
					(2)Information
			 includedInformation for inclusion in each regional Ocean
			 Ecosystem Resource Information System may include—
						(A)relevant historic
			 or social science information that may aid in the understanding of ocean
			 ecosystems or their management; or
						(B)published and
			 unpublished research, data, and scientifically peer-reviewed analysis,
			 developed by State agencies, academic or scientific institutions, fishermen’s
			 collaborative research programs, and any other reliable and relevant
			 information sources.
						(3)Requirement for
			 peer reviewAll analysis and interpretations of data to explain
			 ecosystem relationships in any regional Ocean Ecosystem Resource Information
			 System shall be scientifically peer reviewed.
					(4)Authority to
			 contractThe Administrator may contract with other Federal
			 agencies, State agencies, nongovernmental organizations, universities, or
			 private academic institutions for development of portions of each regional
			 Ocean Ecosystem Resource Information System, provided such work will be open
			 source and the end product will be solely the property of NOAA.
					(5)ScheduleThe
			 Ocean Ecosystem Resource Information Systems shall be established and in
			 operation for each region described in section 201(c) not later than January 1,
			 2012.
					(6)AvailabilityThe
			 system shall be readily accessible at no, or nominal, cost to Congress, all
			 Federal agencies, the States, academic and scientific institutions, and the
			 public through the Internet, libraries, and such other mediums as may be
			 appropriate and practical.
					(c)Required
			 regionsOcean Ecosystem Resource Information Systems shall be
			 established for the each region described in section 201(c).
				(d)Coordination
					(1)In
			 generalThe Administrator in the preparation of the regional
			 Ocean Ecosystem Resource Information Systems, shall request the cooperation and
			 coordination with the United States Geological Survey, the United States Fish
			 and Wildlife Service, the Minerals Management Service, the United States
			 Environmental Protection Agency, the United States Coast Guard, and the United
			 States Navy, together with all NOAA agencies for all unclassified information
			 necessary for the development and operation of the systems. The Administrator
			 may request and enter into cooperative agreements with States, universities, or
			 private academic institutions for access to information necessary or useful for
			 the development and operation of the systems.
					(2)International
			 agreementsThe Administrator may enter into agreements with the
			 Government of Canada, of Mexico, or of Russia in the preparation of a regional
			 Ocean Ecosystem Resource Information System where an international border of
			 the United States or the coastal waters of the United States abut such country
			 or the territorial waters of such country, for any information or data that may
			 be necessary or useful in the development and operation of such system.
					306.Subcommittee
			 on Ocean Education
				(a)MembershipThe
			 Committee shall establish a Subcommittee on Ocean Education (referred to in
			 this section as the Subcommittee). Each member of the Committee
			 may designate a senior representative with expertise in education to serve on
			 the Subcommittee. The Committee shall select a chair and 1 or more vice chairs
			 for the Subcommittee from the membership of the Subcommittee.
				(b)ResponsibilitiesThe
			 Subcommittee shall—
					(1)support and
			 advise the Committee on matters related to ocean and coastal education for the
			 purpose of increasing the overall effectiveness and productivity of Federal
			 education and outreach efforts;
					(2)provide
			 recommendations on education goals and priorities for and implementation of the
			 revised National Ocean Priorities Plan and Implementation Strategy developed
			 under section 302 and guidance for educational investments;
					(3)coordinate
			 Federal ocean, coastal, and watershed education activities for students,
			 including funding for educational opportunities at the undergraduate, graduate,
			 and postdoctoral levels;
					(4)identify and work
			 to establish linkages among Federal programs, such as the National Sea Grant
			 College Program, and those of States, academic institutions, State Sea Grant
			 programs, museums and aquaria, industry, foundations, and other nongovernmental
			 organizations;
					(5)support existing
			 marine, coastal, and Great Lakes education and outreach programs, including
			 those at the State, regional, and local levels;
					(6)facilitate
			 Federal agency efforts to work with minority-serving institutions, historically
			 Black colleges and universities, and traditionally majority-serving
			 institutions to ensure that students of underrepresented groups have access to
			 and support for pursuing ocean-related careers;
					(7)promote the
			 establishment of professional certification, training, and continuing education
			 programs for persons engaged in fishing or other maritime activities, including
			 partnerships with academic or nongovernmental organizations to carry out such
			 programs;
					(8)lead development
			 of effective national strategies with common perspectives and messages for
			 formal and informal ocean and coastal education efforts; and
					(9)carry out such
			 other activities as the Committee may request.
					307.Ocean and
			 Coastal Education Program
				(a)EstablishmentConsistent
			 with the revised National Ocean Priorities Plan and Implementation Strategy,
			 the Committee, through the Subcommittee, shall establish a national,
			 interagency ocean and coastal education program to improve public awareness,
			 understanding, and appreciation of the role of the oceans in meeting the
			 economic, social, and environmental needs of the United States. To the extent
			 practicable, the interagency program shall utilize and build from existing
			 Federal programs and mechanisms for ocean and coastal outreach and education at
			 the State, regional, and local levels.
				(b)ScopeThe
			 national, interagency ocean, and coastal education program shall include formal
			 education activities for elementary, secondary, undergraduate, graduate, and
			 postdoctoral students, continuing education activities for adults, and informal
			 education activities for learners of all ages.
				(c)ElementsThe
			 ocean and coastal education program shall use existing interesting science
			 programs and other appropriate mechanisms and shall, at a minimum, provide
			 sustained funding for the following:
					(1)A national
			 network of centers for ocean science education excellence to improve the
			 acquisition of knowledge by students at all levels.
					(2)The National Sea
			 Grant College Program’s education and outreach efforts.
					(3)A regional
			 education network to support academic competition and experiential learning
			 opportunities for elementary and secondary school students.
					(4)Teacher
			 enrichment programs that provide for participation in research expeditions,
			 voyages of exploration, and the conduct of scientific research.
					(5)Development of
			 model instructional programs for students at all levels.
					(6)Student training
			 and support to provide diverse ocean-related education opportunities at the
			 undergraduate, graduate, and postdoctoral levels.
					(7)Mentoring
			 programs and partnerships with minority-serving institutions to ensure
			 diversity in the ocean and coastal workforce.
					(8)A network of
			 regional facilities, operated by nongovernmental organizations or academic
			 institutions that provide training and continuing education for persons engaged
			 in fishing or other maritime activities, including establishment of criteria
			 for professional certification programs in consultation with the fishing
			 industry.
					(9)Dissemination of
			 ocean and coastal information that is relevant for a wider public
			 audience.
					308.Ocean Science
			 and Technology Scholarship Program
				(a)Establishment
					(1)In
			 generalThe Committee shall establish a National Ocean Science
			 and Technology Scholarship Program (referred to in this section as the
			 Program) that is designed to recruit and prepare students for
			 careers in the departments or agencies that are represented on the Committee
			 (referred to in this section as participating agencies). The
			 Program shall award scholarships to individuals who are selected through a
			 competitive process primarily on the basis of academic merit, with
			 consideration given to financial need and the goal of promoting the
			 participation of individuals identified in section 33 or 34 of the Science and
			 Engineering Equal Opportunities Act (42 U.S.C. 1885a and 1885b).
					(2)Contractual
			 agreementsTo carry out the Program, participating agencies shall
			 enter into contractual agreements with individuals selected under paragraph (1)
			 under which the individuals agree to serve as full-time employees of the
			 participating agency, for the period of time to be determined by the
			 participating agency, and stated in the contractual agreements, in positions
			 needed by the participating agency and for which the individuals are qualified,
			 in exchange for receiving a scholarship.
					(b)Eligibility
			 criteriaIn order to be eligible to participate in the Program,
			 an individual must—
					(1)be enrolled or
			 accepted for enrollment as a full-time student at an institution of higher
			 education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a))) in an academic field or discipline described in the list made
			 available under subsection (c);
					(2)be a citizen of
			 the United States; and
					(3)at the time of
			 the initial scholarship award, not be an employee of the department or agency
			 providing the award.
					(c)Program
			 listingThe Committee shall make publicly available a list of
			 academic programs and fields of study for which scholarships under the Program
			 may be used, and shall update the list as necessary.
				(d)ApplicationAn
			 individual seeking a scholarship under this section shall submit an application
			 to a participating agency at such time, in such manner, and containing such
			 information, agreements, or assurances as the participating agency may
			 require.
				(e)Scholarship
			 limits
					(1)Academic
			 requirementsThe participating agency may provide a scholarship
			 under the Program for an academic year if the individual applying for the
			 scholarship has submitted to the participating agency, as part of the
			 application required under subsection (d), a proposed academic program leading
			 to a degree in a program or field of study on the list made available under
			 subsection (c).
					(2)Time
			 limitationAn individual may not receive a scholarship under this
			 section for more than 4 academic years, unless the participating agency grants
			 a waiver.
					(3)Dollar
			 limitationThe dollar amount of a scholarship under this section
			 for an academic year shall be established by regulation but may not exceed the
			 cost of attendance as such cost is determined in section 472 of the
			 Higher Education Act of 1965 (20
			 U.S.C. 1087ll).
					(4)Use of
			 fundsA scholarship provided under this section may be expended
			 for tuition, fees, and other authorized expenses as established by
			 regulation.
					(5)Contractual
			 agreementThe participating agency may enter into a contractual
			 agreement with an institution of higher education under which the amounts
			 provided for a scholarship under this section for tuition, fees, and other
			 authorized expenses are paid directly to the institution with respect to which
			 the scholarship is provided.
					(f)Period of
			 service
					(1)In
			 generalThe period of service for which an individual shall be
			 obligated to serve as an employee of the participating agency, except as
			 provided in subsection (h)(2), shall be determined by the participating agency
			 as stated in subsection (a)(2).
					(2)Start of
			 serviceExcept as provided in paragraph (3), obligated service
			 under paragraph (1) shall begin not later than 60 days after the individual
			 obtains the educational degree for which the scholarship was provided.
					(3)DeferralThe
			 participating agency may defer the obligation of an individual to provide a
			 period of service under paragraph (1) if the participating agency determines
			 that such a deferral is appropriate. The Administrator shall prescribe the
			 terms and conditions under which a service obligation may be deferred through
			 regulation.
					(g)Repayment
					(1)RequirementScholarship
			 recipients who fail to maintain a high level of academic standing, as defined
			 by the participating agency by regulation, who are dismissed from their
			 educational institutions for disciplinary reasons, or who voluntarily terminate
			 academic training before graduation from the educational program for which the
			 scholarship was awarded, shall be in breach of their contractual agreement and,
			 in lieu of any service obligation arising under such agreement, shall be liable
			 to the United States for repayment within 1 year after the date of default of
			 all scholarship funds paid to them and to the institution of higher education
			 on their behalf under the agreement, except as provided in subsection (h). The
			 repayment period may be extended by the participating agency when determined to
			 be necessary.
					(2)Failure to
			 complete service requirementScholarship recipients who, for any
			 reason, fail to begin or complete their service obligation after completion of
			 academic training, or fail to comply with the terms and conditions of deferment
			 established by the participating agency pursuant to subsection (f)(3), shall be
			 in breach of their contractual agreement. When recipients breach their
			 agreements for the reasons stated in the preceding sentence, the recipient
			 shall be liable to the United States for an amount equal to—
						(A)the total amount
			 of scholarships received by such individual under this section; plus
						(B)the interest that
			 would have been accrued if such amount was treated as a loan bearing interest
			 at the maximum legal prevailing rate, as determined by the Treasurer of the
			 United States, multiplied by 3.
						(h)Cancellation or
			 waiver
					(1)CancellationAny
			 obligation of an individual incurred under the Program (or a contractual
			 agreement under the Program) for service or payment shall be canceled upon the
			 death of the individual.
					(2)WaiverThe
			 participating agency shall by regulation provide for the partial or total
			 waiver or suspension of any obligation of service or payment incurred by an
			 individual under the Program (or a contractual agreement under the Program)
			 whenever compliance by the individual is impossible or would involve extreme
			 hardship to the individual, or if enforcement of such obligation with respect
			 to the individual would be contrary to the best interests of the
			 Government.
					309.National
			 Oceanic and Atmospheric Administration Office of Education
				(a)In
			 GeneralThe Administrator shall conduct, develop, support,
			 promote, and coordinate national education activities described in section 307
			 that enhance public awareness and understanding of the science, service, and
			 stewardship missions of NOAA. In planning activities under this section, the
			 Administrator shall consult with the Subcommittee and build upon the
			 educational programs and activities of the National Sea Grant College Program,
			 the National Marine Sanctuaries Program, the National Estuarine Research
			 Reserve System, and Coastal Zone Management programs. Authorized activities
			 shall include education of the general public, teachers, students at all
			 levels, and ocean and coastal managers and stakeholders. In carrying out
			 educational activities, the Administrator may enter into grants, contracts,
			 cooperative agreements, resource sharing agreements, or interagency financing
			 with Federal, State, and regional agencies, tribes, commercial organizations,
			 educational institutions, nonprofit organizations, or other persons.
				(b)EstablishmentThe
			 Administrator shall establish within NOAA an Office of Education to provide
			 interagency and intra-agency coordination of the education activities of NOAA
			 and to ensure full participation in the ocean and coastal education program
			 established under section 307. The Office of Education shall promote and
			 provide oversight of agency education activities and shall—
					(1)integrate agency
			 science into high-quality educational materials;
					(2)improve access to
			 NOAA educational resources;
					(3)support educator
			 professional development programs to improve understanding and use of agency
			 sciences;
					(4)promote
			 participation in agency-related sciences and careers, particularly by members
			 of underrepresented groups;
					(5)leverage
			 partnerships to enhance formal and informal environmental science
			 education;
					(6)build capability
			 within the agency for educational excellence;
					(7)create and
			 implement effective approaches to disseminate agency products and ocean
			 information to the general public; and
					(8)encourage public
			 involvement in coastal and ocean stewardship.
					(c)Educational
			 partnership programThe Administrator shall establish an
			 educational partnership with minority-serving institutions to provide support
			 for cooperative science centers, an environmental entrepreneurship program, a
			 graduate sciences program, and an undergraduate scholarship program.
				310.National ocean
			 awareness media campaign
				(a)In
			 generalThe Administrator shall conduct a national media campaign
			 in accordance with this section for the purpose of increasing public awareness
			 and interest in the oceans, through mass media advertising.
				(b)Coordination
			 with State, regional, and local effortsTo the extent
			 practicable, the campaign referred to in subsection (a) shall be conducted in a
			 manner to coordinate with existing State, regional, and local education
			 efforts.
				(c)Use of
			 funds
					(1)In
			 generalAmounts made available to carry out the campaign referred
			 to in subsection (a) may only be used for—
						(A)the purchase
			 media time or space;
						(B)creative and
			 talent costs;
						(C)advertising
			 production costs;
						(D)testing and
			 evaluation of advertising;
						(E)evaluation of the
			 effectiveness of the media campaign;
						(F)the negotiated
			 fees for the winning bidder on requests for proposals issued either by the
			 Administrator or a designee for purposes otherwise authorized in this
			 section;
						(G)partnerships with
			 community, civic, and professional groups and government organizations related
			 to the media campaign;
						(H)entertainment
			 industry outreach, interactive outreach, media projects and activities, public
			 information, news media outreach, and corporate sponsorship and participation;
			 and
						(I)operational and
			 management expenses.
						(2)Specific
			 requirements
						(A)Creative
			 servicesIn using amounts for creative and talent costs under
			 paragraph (1)(B), the Administrator shall use creative services donated at no
			 cost to the Government wherever feasible and may only procure creative services
			 for advertising—
							(i)responding to
			 high-priority or emergent campaign needs that cannot timely be obtained at no
			 cost; or
							(ii)intended to
			 reach a minority, ethnic, or other special audience that cannot reasonably be
			 obtained at no cost.
							(B)Testing and
			 evaluation of advertisingIn using amounts for testing and
			 evaluation of advertising under paragraph (1)(D), the Administrator shall test
			 all advertisements prior to use in the media campaign to ensure that the
			 advertisements are effective and meet industry-accepted standards. The
			 Administrator may waive this requirement for advertisements using no more than
			 10 percent of the purchase of advertising time purchased under this section in
			 a fiscal year and no more than 10 percent of the advertising space purchased
			 under this section in a fiscal year, if the advertisements respond to emergent
			 and time-sensitive campaign needs or the advertisements will not be widely
			 utilized in the media campaign.
						(C)Evaluation of
			 effectiveness of media campaignIn using amounts for the
			 evaluation of the effectiveness of the media campaign under paragraph (1)(E),
			 the Administrator shall—
							(i)designate an
			 independent entity to evaluate annually the effectiveness of the national media
			 campaign based on data from—
								(I)public feedback;
			 and
								(II)other relevant
			 studies or publications, as determined by the Administrator, including tracking
			 and evaluation data collected according to marketing and advertising industry
			 standards; and
								(ii)ensure that the
			 effectiveness of the media campaign is evaluated in a manner that enables
			 consideration of whether the media campaign has contributed to increasing the
			 ocean literacy of the public and such other measures of evaluation as the
			 Director determines are appropriate.
							(3)Purchase of
			 advertising time and spaceFor each fiscal year, not less than 77
			 percent of the amounts made available to carry out this section shall be used
			 for the purchase of advertising time and space for the media campaign.
					(d)AdvertisingIn
			 carrying out this section, the Administrator shall devote sufficient funds to
			 the advertising portion of the national media campaign to meet the goals of the
			 campaign.
				(e)ProhibitionsNone
			 of the amounts made available to carry out this section may be obligated or
			 expended—
					(1)to supplant
			 current oceans community-based coalitions;
					(2)to supplant pro
			 bono public service time donated by national and local broadcasting networks
			 for other public service campaigns;
					(3)for partisan
			 political purposes, or express advocacy in support of or to defeat any clearly
			 identified candidate, clearly identified ballot initiative, or clearly
			 identified legislative or regulatory proposal;
					(4)to fund
			 advertising that features any elected officials, persons seeking elected
			 office, cabinet level officials, or other Federal officials described in
			 schedule C of part 213 of title 5, Code of Federal Regulations (or any similar
			 successor regulation);
					(5)to fund
			 advertising that does not contain a primary message intended to increase
			 awareness and promote the protection, maintenance, and restoration of marine
			 ecosystem health; or
					(6)to fund
			 advertising containing a primary message intended to promote support for the
			 media campaign or private sector contributions to the media campaign.
					(f)Financial and
			 performance accountabilityThe Administrator shall cause to be
			 performed—
					(1)audits and
			 reviews of costs of the media campaign pursuant to section 304C of the
			 Federal Property and Administrative Services
			 Act of 1949 (41 U.S.C. 254d); and
					(2)an audit of the
			 cost of the media campaign described in section 306 of such Act (41 U.S.C.
			 256).
					(g)Strategic
			 advisor
					(1)In
			 generalThe Administrator shall select a primary outside
			 strategic advisor for the media campaign to be responsible for coordinating
			 donations of creative and other services to the campaign, except with respect
			 to advertising created using funds permitted in subsection (c).
					(2)SelectionThe
			 Administrator shall select the strategic advisor based solely on merit and the
			 demonstrated success and experience of the candidates. The Administrator may
			 consider the National Marine Sanctuaries Foundation, the National Fish and
			 Wildlife Foundation, or any other entity for the strategic advisor.
					(3)Role of
			 strategic advisorThe Administrator shall inform the advisor of
			 the strategic goals of the campaign and consider such advice of the selected
			 advisor on media campaign strategy.
					(h)Annual
			 reportThe Administrator shall submit to Congress an annual
			 report that describes—
					(1)the strategy of
			 the media campaign and whether specific objectives of the media campaign were
			 accomplished;
					(2)steps taken to
			 ensure that the media campaign operates in an effective and efficient manner
			 consistent with the overall strategy and focus of the media campaign;
					(3)plans to purchase
			 advertising time and space;
					(4)policies and
			 practices implemented to ensure that Federal funds are used responsibly to
			 purchase advertising time and space and eliminate the potential for waste,
			 fraud, and abuse; and
					(5)all contracts
			 entered into with a corporation, partnership, or individual working on behalf
			 of the media campaign.
					(i)Local target
			 requirementThe Administrator shall, to the maximum extent
			 feasible, use amounts made available to carry out this section for media that
			 focuses on, or includes specific information on, prevention or treatment
			 resources for consumers within specific local areas.
				IVOcean and Great
			 Lakes Conservation Trust Fund and Authorization of Appropriations
			401.Ocean and Great
			 Lakes Conservation Trust Fund
				(a)Establishment
					(1)In
			 generalThere is established in the Treasury of the United States
			 a fund which shall be known as the Ocean and Great Lakes Conservation
			 Trust Fund (referred to in this section as the Fund).
			 For each fiscal year beginning after the date of the enactment of this Act, the
			 Secretary of the Treasury shall deposit into the Fund the following
			 amounts:
						(A)Offshore
			 usesAmounts received for the payments described in paragraph
			 (2).
						(B)Healthy Ocean
			 StampAmounts received by the United States from the sale of a
			 Healthy Ocean Stamp under section 406.
						(C)Amounts not
			 disbursedAmounts that were appropriated to carry out section 402
			 but not disbursed for such purpose during such fiscal year.
						(D)InterestAll
			 interest earned pursuant to subsection (b).
						(2)Lease
			 paymentsThe Administrator shall establish by rule, in
			 consultation with the Council on Ocean Stewardship, appropriate forms of
			 payment for any permit or authorization granted for wind, wave, and tidal
			 energy, bioprospecting, carbon sequestration, ecosystem services, and other
			 emerging activities in Federal waters excluding fishing and mineral, oil,
			 natural gas, or methane hydrate leasing, exploration, development, or
			 production. Such payments must be derived only from activities consistent with
			 the National Ocean Policy and may include fees, rents, royalties, cash bonus
			 payments, or other payments.
					(b)InterestThe
			 Secretary of the Treasury shall invest amounts in the Fund (including interest)
			 in public debt securities with maturities suitable to the needs of the Fund, as
			 determined by the Secretary of the Treasury, and bearing interest at rates
			 determined by the Secretary of the Treasury, taking into consideration current
			 market yields on outstanding marketable obligations of the United States of
			 comparable maturity. Such invested amounts shall remain invested until needed
			 to meet requirements for disbursement for the programs financed under this
			 Act.
				(c)Use of
			 FundThe Administrator may use amounts available in the Fund to
			 supplement appropriations made pursuant to the authorization of appropriation
			 in section 410.
				402.Payments to
			 States
				(a)In
			 generalThe Administrator shall make payments to those coastal
			 States that are eligible for funding under section 403, subject to the
			 availability of appropriations under section 410. The total of the amount paid
			 each fiscal year to States included in an ocean region described under section
			 201(c) may not exceed the amount allocated for such ocean region for that
			 fiscal year under section 405.
				(b)Report
			 requirementNo payment shall be made to any State under this
			 section until the State has—
					(1)agreed to provide
			 such reports to the Administrator, in such form and containing such
			 information, as may be reasonably necessary to enable the Administrator to
			 perform the duties of the Administrator under this title; and
					(2)adopted such
			 fiscal control and fund accounting procedures as may be necessary to assure
			 proper disbursement and accounting for Federal revenues paid to the State under
			 this title.
					(c)Unexpended
			 fundsAt the end of each fiscal year, the Administrator shall
			 deposit in the Fund established in section 401(a) any amount appropriated
			 pursuant to an authorization of appropriations in section 410 but not disbursed
			 to a State under this section.
				403.Eligibility for
			 funding
				(a)Eligibility of
			 StateA State shall not be eligible to receive funds under
			 section 402 unless the Administrator, in consultation with the appropriate
			 Regional Ocean Partnership, determines that the State is participating actively
			 and sufficiently in the development and implementation of the appropriate
			 Regional Ocean Strategic Plan under section 203.
				(b)Eligible
			 purposesA State that receives funds under this title may only
			 use such funds for purposes of fulfilling the State’s obligations and
			 responsibilities—
					(1)to provide assistance to the Administrator
			 in conducting the initial ocean region assessment under section 203(a) until
			 such assessment is complete in accordance with an approved spending plan
			 referred to in section 404(c)(2);
					(2)to develop a Regional Ocean Strategic Plan
			 under section 203(b) until such Plan is complete, in accordance with such an
			 approved spending plan;
					(3)to implement a
			 Regional Ocean Strategic Plan approved under section 203(e) in accordance with
			 such an approved spending plan; and
					(4)to implement other
			 regional efforts to carry out the National Ocean Policy during the 3-year
			 period beginning on the date of the designation or establishment of the
			 appropriate Regional Ocean Partnership, in accordance with the applications
			 approved under section 404(c).
					404.Funding
			 procedures
				(a)ApplicationEach
			 State seeking funding under this title shall submit to the Administrator an
			 application for such funds. Such applications shall be developed in
			 coordination with all coastal agencies for that State and existing federally
			 approved coastal management programs.
				(b)ApprovalThe
			 Administrator shall approve an application submitted by a State under
			 subsection (a) if, in consultation with the Regional Ocean Partnership, the
			 Administrator—
					(1)certifies that the
			 State is eligible for funding under section 403(a);
					(2)finds that the
			 activities proposed in the application are part of an approved spending plan
			 submitted by the relevant Regional Ocean Partnership under subsection (c);
			 and
					(3)ensures that
			 previous payments under this title made to the State and coastal political
			 subdivisions in the State were used in accordance with section 403(b).
					(c)Spending plans,
			 budgets, and other regional efforts
					(1)Spending plan
			 for implementing Regional Ocean Strategic PlansEach Regional
			 Ocean Partnership that has participating States that are seeking funding under
			 section 402 shall submit to the Administrator a spending plan for such States
			 for each fiscal year. The total funds requested in the spending plan shall not
			 exceed the amount allocated to the Region by the Administrator under section
			 405 for that fiscal year. In addition to such other requirements as the
			 Administrator by regulation shall prescribe, each spending plan shall
			 include—
						(A)a list of the
			 States participating in the Regional Ocean Partnership;
						(B)the name of the
			 State agency for each State listed in subparagraph (A) that will have the
			 authority to represent and act for the State in dealing with the Administrator
			 for purposes of this title;
						(C)a description of
			 how funds provided under this title will be used by each participating State to
			 implement the Regional Ocean Strategic Plan; and
						(D)certification by
			 the governor of each participating State that all the funds provided under this
			 title to the State or a political subdivisions of the State shall be used for a
			 purpose described in section 403(b) and in a manner consistent with carrying
			 out the National Ocean Policy.
						(2)Budgets for
			 developing Regional Ocean Strategic Plans and assisting with initial regional
			 ocean assessmentsEach Regional Ocean Partnership with
			 participating States that are seeking funding under section 402 shall submit an
			 annual budget for approval by the Administrator identifying—
						(A)a list of the
			 States participating in the Regional Ocean Partnership;
						(B)the name of the
			 State agency for each State listed in subparagraph (A) that will have the
			 authority to represent and act for the State in dealing with the Administrator
			 for purposes of this title; and
						(C)the costs under
			 subsection (a) or (b) of section 203 that require financial support from the
			 Administrator.
						(3)Other regional
			 effortsEach coastal State seeking funding for other regional
			 efforts under section 403(b)(4) shall submit an application for approval by the
			 Administrator that includes the following:
						(A)The name of the
			 State agency that will have the authority to represent and act for the State in
			 dealing with the Administrator for purposes of this subsection.
						(B)A description of
			 how funds provided pursuant to this subsection will be used for activities that
			 further the implementation of the National Ocean Policy.
						(C)Certification by
			 the Governor of the State that all the funds provided pursuant to this
			 subsection to the State will be used in a manner consistent with the National
			 Ocean policy.
						(4)Limitation on
			 other usesNot more than 50 percent of amounts paid to a State
			 from amounts appropriated pursuant to the authorization of appropriations in
			 section 410(a)(1)(A) may be used by the State to implement other regional ocean
			 governance efforts that further the implementation of the National Ocean Policy
			 as described in the application referred to in paragraph (3).
					(d)Procedure and
			 timing; revisionsThe Administrator shall approve or disapprove
			 in accordance with this subsection each spending plan submitted under
			 subsection (b)(1). If a Regional Ocean Partnership first submits a plan by not
			 later than 90 days before the beginning of the first fiscal year to which the
			 plan applies, the Administrator shall approve or disapprove the plan by not
			 later than 30 days before the beginning of that fiscal year.
				(e)Spending plan
			 amendment or revisionAny amendment to or revision of the
			 spending plan shall be prepared in accordance with the requirements of this
			 section and shall be submitted to the Administrator for approval or
			 disapproval. Any such amendment or revision shall take effect only for fiscal
			 years after the fiscal year in which the amendment or revision is approved by
			 the Administrator.
				(f)Public
			 commentBefore approving or disapproving a spending plan, or an
			 amendment or revision to such a plan, the Administrator shall provide for
			 public comment on the proposed expenditures in the spending plan for the
			 forthcoming year.
				(g)Time of
			 paymentPayments to States under this title shall be made not
			 later than December 31 of each year from appropriations made during the
			 immediately preceding fiscal year.
				405.Equitable
			 allocation
				(a)Maximum amount
			 available to each ocean regionOf the amounts authorized to be
			 appropriated by section 410, the Administrator shall determine and allocate to
			 each ocean region described in section 201(c) the maximum amount of funds that
			 the Administrator may grant under this title for use in that region, based on
			 the following weighted formula:
					(1)35 percent of such
			 amount shall be determined based on the ratio of the shoreline miles (as that
			 term is used in the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et
			 seq.)) of the ocean region to the shoreline miles of all ocean regions.
					(2)65 percent of such
			 amount shall be determined based on the ratio of the coastal population density
			 of the ocean region to the coastal population density of all ocean
			 regions.
					(b)Payments to
			 political subdivisionsThe governor of a State that receives
			 funds under this title may only use such funds for—
					(1)a
			 purpose described in section 403(b) that the State applied for and received the
			 funds; or
					(2)awards to coastal
			 political subdivisions of the State, on a competitive basis, for such
			 purposes.
					406.Healthy Ocean
			 Stamp
				(a)In
			 generalIn order to afford a convenient way for members of the
			 public to support efforts to protect, maintain, and restore marine ecosystems,
			 the United States Postal Service may consider providing for a special postage
			 stamp in accordance with this section.
				(b)Terms and
			 conditionsThe issuance and sale of the stamp referred to in
			 subsection (a) shall be governed by section 416 of title 39, United States
			 Code, and regulations under such section, subject to the following:
					(1)TransfersAll
			 amounts becoming available from the sale of such stamp shall be transferred to
			 the Ocean and Great Lakes Conservation Trust Fund established by section 401
			 through payments which shall be made, at least twice a year, in the manner
			 required by subsection (d)(1) of section 416 of such title 39.
					(2)Numerical
			 limitationFor purposes of applying any numerical limitation
			 referred to in subsection (e)(1)(C) of section 416 of such title 39, such stamp
			 shall not be taken into account.
					(3)DurationSuch
			 stamp shall be made available to the public over such period of time as the
			 Postal Service may determine, except that such period—
						(A)shall commence not
			 later than 12 months after the date of the enactment of this Act; and
						(B)shall terminate
			 not later than the close of the period referred to in subsection (g) of section
			 416 of title 39, United States Code.
						(c)Rule of
			 constructionNothing in this section shall be considered to
			 permit or require that any determination of the amounts becoming available from
			 the sale of the stamp referred to in subsection (a) be made in a manner
			 inconsistent with the requirements of subsection (d) or section 416 of title
			 39, United States Code.
				407.Limitation on
			 use of available amounts for administrationOf the amounts made available pursuant to
			 this title for a particular activity, not more than 2 percent may be used for
			 administrative expenses of that activity.
			408.Record keeping
			 requirementsThe
			 Administrator, in consultation with the Council on Ocean Stewardship, shall
			 establish such rules regarding record keeping by State and local governments
			 and the auditing of expenditures made by State and local governments from funds
			 made available under this Act as may be necessary. Such rules shall be in
			 addition to other requirements established regarding record keeping and the
			 auditing of such expenditures under other authority of law.
			409.Maintenance of
			 effort and matching funding
				(a)In
			 generalIt is the intent of the Congress in this Act that States
			 not use this Act as an opportunity to reduce State or local resources for the
			 programs funded by this Act. Except as provided in subsection (b), no State or
			 local government shall receive any funds under this Act during any fiscal year
			 in which its expenditures of non-Federal funds for recurrent expenditures for
			 programs for which funding is provided under this Act will be less than its
			 expenditures were for such programs during the preceding fiscal year. No State
			 or local government shall receive funding under this Act with respect to a
			 program unless the Administrator is satisfied that such a grant will be used to
			 supplement and, to the extent practicable, increase the level of State, local,
			 or other non-Federal funds available for such program.
				(b)ExceptionThe
			 Administrator may waive the requirements of subsection (a) if the Administrator
			 determines that a reduction in expenditures—
					(1)is attributable to
			 a nonselective reduction in expenditures for the programs of all executive
			 branch agencies of the State or local government; or
					(2)is a result of
			 reductions in State or local revenue as a result of a downturn in the
			 economy.
					(c)Use of funds To
			 meet matching requirementsAll funds received by a State or local
			 government pursuant to this Act shall be treated as Federal funds for purposes
			 of compliance with any provision in effect under any other law requiring that
			 non-Federal funds be used to provide a portion of the funding for any program
			 or project.
				410.Authorization of
			 appropriations
				(a)Regional Ocean
			 Strategic Plans
					(1)Payments to
			 StatesThere are authorized to be appropriated to the
			 Administrator for making payments to coastal States under this title—
						(A)$40,000,000 for
			 each of the fiscal years 2010, 2011, and 2012 for developing a Regional Ocean
			 Strategic Plan under subsection (b)(1) of section 203, for assisting the
			 Administrator in conducting an initial ocean region assessment under subsection
			 (a) of such section, and for implementing other regional efforts under
			 subsection (e)(2) of such section; and
						(B)$60,000,000 for
			 each of the fiscal years 2013 through 2020 for implementing and updating
			 Regional Ocean Strategic Plans under section 203(d).
						(2)AssessmentsThere
			 are authorized to be appropriated to the Administrator $20,000,000 for each of
			 the fiscal years 2010 through 2020 thereafter for purposes of—
						(A)conducting and
			 updating assessments for the ocean regions described under section 203;
			 and
						(B)supporting efforts
			 by the Regional Ocean Partnerships to develop Regional Ocean Strategic Plans
			 under such section.
						(3)Regional Ocean
			 Strategic PlansThere are authorized to be appropriated to the
			 Administrator for allocation, with concurrence of the Council on Ocean
			 Stewardship, for carrying out responsibilities of the Federal Government for
			 development and implementation of Regional Ocean Strategic Plans under section
			 203—
						(A)$30,000,000 for
			 fiscal year 2013;
						(B)$40,000,000 for
			 fiscal year 2014; and
						(C)$50,000,000 for
			 each of the fiscal years 2015 through 2020.
						(b)National
			 Oceanic and Atmospheric Administration
					(1)Office of
			 EducationIn addition to the amounts authorized under the
			 National Sea Grant College Program Act (33 U.S.C. 1121 et seq.), there are
			 authorized to be appropriated to the Administrator $30,000,000 for each of the
			 fiscal years 2010 through 2014 for educational activities under section
			 309(b).
					(2)Educational
			 partnership programThere are authorized to be appropriated to
			 the Administrator $20,000,000 for each of the fiscal years 2010 through 2014
			 for educational activities under section 309(c).
					(c)National ocean
			 and coastal education programOf the amounts authorized to be
			 appropriated to NOAA, the Department of the Navy, the National Science
			 Foundation, and the National Aeronautics and Space Administration for fiscal
			 year 2010 through fiscal year 2014, $25,000,000 from each agency shall be
			 available for the ocean and coastal education program under section 307.
				(d)Scholarship
			 programOf the amounts authorized to be appropriated to NOAA, the
			 National Science Foundation, the National Aeronautics and Space Administration,
			 and the Department of the Navy for fiscal year 2010 through fiscal year 2014,
			 $15,000,000 shall be available for National Ocean Science and Technology
			 Scholarships under section 308.
				(e)National ocean
			 awareness media campaignOf the amounts authorized to be
			 appropriated to NOAA, there are authorized to be appropriated $2,000,000 for
			 each of the fiscal years 2010 through 2012 to carry out section 311.
				(f)Funding for
			 marine ecosystem research
					(1)Marine
			 ecosystem researchFor development and implementation of the
			 research program under section 302, there are authorized to be appropriated
			 $50,000,000 for each of the fiscal years 2010 through 2014.
					(2)Regional Ocean
			 Ecosystem Resource Information SystemsFor development and
			 implementation of the regional Ocean Ecosystem Resource Information Systems
			 under section 305, there are authorized to be appropriated $25,000,000 for each
			 of the fiscal years 2010 through 2014.
					(g)Amendment to
			 the National Sea Grant College Program ActSection 212(a) of the National Sea Grant
			 College Program Act (33 U.S.C. 1131(a)) is amended by adding at the end the
			 following:
					
						(3)Marine and
				aquatic science educationIn addition to the amounts authorized
				for each fiscal year under paragraphs (1) and (2), there are authorized to be
				appropriated for marine and aquatic science education for each of fiscal years
				2010 through 2014—
							(A)$6,000,000 in
				increased funding for the educational activities of sea grant programs;
							(B)$4,000,000 for
				competitive grants for projects and research that target national and regional
				marine and aquatic science literacy;
							(C)$5,000,000 for
				competitive grants to support educational partnerships under the ocean and
				coastal education program established under section 308 of the
				National Oceans Protection Act of
				2009 or other appropriate mechanism; and
							(D)$10,000,000 for
				graduate fellowships and competitive distinguished professorships in marine
				science.
							.
				(h)AvailabilityAmounts
			 appropriated pursuant to an authorization of appropriations under this section
			 shall remain available until expended.
				
